

Exhibit 10.4


PURCHASE AND SALE AGREEMENT


by and between


FCP CRYSTAL PARK, LLC,
a Maryland limited liability company,


as Seller


and


KBS-LEGACY APARTMENT COMMUNITY REIT VENTURE, LLC,
a Delaware limited liability company,
as Purchaser


Property Name: Crystal Park at Waterford Apartments
Location: Frederick, Maryland


Effective Date: April 12, 2013







--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 12th day of April, 2013, by and between FCP CRYSTAL PARK, LLC, a Maryland
limited liability company (“Seller”), and KBS-LEGACY APARTMENT COMMUNITY REIT
VENTURE, LLC, a Delaware limited liability company (“Purchaser”).
RECITALS
A.Seller now desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, at the price and upon the terms and conditions set forth in this
Agreement, (a) that certain parcel of land commonly known as Crystal Park at
Waterford Apartments, located at 100 Alessandra Court, Frederick, Maryland, and
more particularly described on Exhibit A attached hereto and made a part hereof
(the “Land”), (b) the buildings, improvements, and structures located upon the
Land (collectively, the “Improvements”), (c) all other easements and rights
appurtenant to the Land and Improvements, if any (collectively, the “Appurtenant
Rights”), (d) all right, title and interest of Seller in, to and under the
Leases (as hereinafter defined) and, to the extent assignable, the Assumed
Contracts (as hereinafter defined), (e) all right, title and interest of Seller,
if any, in and to the furniture, tangible personal property, fixtures,
equipment, machinery, apparatus, materials (including, but not limited to, all
marketing materials for the apartment project located on the Land), appliances
and equipment owned by Seller and currently used in the operation, repair and
maintenance of the Land and Improvements and situated thereon (collectively, the
“Personal Property”), and (f) to the extent assignable without consent or
payment of any kind, all governmental permits, licenses and approvals, rights to
use the name "Crystal Park at Waterford", the domain name
“www.crystalparkapts.com”, plans and specifications, drawings, surveys, rights,
warranties, guaranties, permits and licenses relating solely to the Property,
together with all telephone listings and other items of intangible personal
property relating solely to the Property and any warranties and guarantees that
Seller has received in connection with any work or services performed with
respect to, or equipment installed in, the Improvements (collectively, the
“Intangible Property”; together with the Land, the Appurtenant Rights, the
Improvements, the Leases, the Assumed Contracts, the Personal Property and the
Intangible Property, collectively, the “Property”).
B.    Purchaser acknowledges that the Property is being sold on an “as is”
“where is” and “with all faults” basis on the terms and conditions hereinafter
set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1.Purchase and Sale. Upon the terms and conditions hereinafter set forth, Seller
shall sell to Purchaser, and Purchaser shall purchase from Seller, the Property.
2.    Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be the sum of Forty-Five Million Two Hundred Thousand and 00/100 Dollars
($45,200,000.00), subject to adjustments and prorations set forth herein.

2

--------------------------------------------------------------------------------



3.    Payment of Purchase Price. The Purchase Price shall be paid to Seller by
Purchaser as follows:
3.1    Initial Deposit. Within three (3) Business Days (as hereinafter defined)
after the date this Agreement is executed by Seller and Purchaser, Purchaser
shall deposit with James D. Fisher of Continental Title Group, 1500 Whetstone
Way, Suite T-100, Baltimore, MD 21230 (“Escrowee”), by wire transfer of
immediately available federal funds to an account designated by Escrowee (the
“Escrow Account”), the sum of Five Hundred Thousand and 00/100 Dollars
($500,000.00) (together with all interest thereon, but excluding the Independent
Consideration (as hereinafter defined), the “Initial Deposit”), which Initial
Deposit shall be held by Escrowee pursuant to the escrow agreement (the “Escrow
Agreement”) attached hereto as Exhibit B and hereby made a part hereof. If
Purchaser shall fail to deposit the Initial Deposit with Escrowee within three
(3) Business Days after the date this Agreement is executed and delivered by
Seller and Purchaser, at Seller’s election, this Agreement shall be null and
void ab initio and of no force or effect.
3.2    Additional Deposit. Prior to the expiration of the Due Diligence Period
(as hereinafter defined), Purchaser shall deposit with Escrowee, by wire
transfer of immediately available federal funds to the Escrow Account, the
additional sum of Five Hundred Thousand and 00/100 Dollars ($500,000.00)
(together with all interest thereon, the “Additional Deposit”; and together with
the Initial Deposit (less the Independent Consideration), collectively, the
“Deposit”), which Additional Deposit shall be held by Escrowee in accordance
with the terms and conditions of the Escrow Agreement. If, prior to the
expiration of the Due Diligence Period, Purchaser has not delivered both a
Continuation Notice (as hereinafter defined) to Seller and the Additional
Deposit to Escrowee, this Agreement shall be automatically deemed terminated,
Escrowee shall return the Initial Deposit to Purchaser and Seller and Purchaser
shall be released from further obligation or liability hereunder (except for
those obligations and liabilities which, pursuant to the terms of this
Agreement, expressly survive such termination).
3.3    Independent Consideration. A portion of the amount deposited by Purchaser
pursuant to Section 3.1, in the amount of One Hundred Dollars ($100) (the
“Independent Consideration”) shall be earned by Seller upon execution and
delivery of this Agreement by Seller and Purchaser. Seller and Purchaser hereby
mutually acknowledge and agree that the Independent Consideration represents
adequate bargained for consideration for Seller’s execution and delivery of this
Agreement and Purchaser’s right to have inspected the Property pursuant to the
terms of this Agreement. The Independent Consideration is in addition to and
independent of any other consideration or payment provided for in this Agreement
and is nonrefundable in all events. The Independent Consideration shall be
credited against the Purchase Price at Closing, or, if this Agreement is
terminated pursuant to the terms hereof, the Independent Consideration shall be
paid to Seller.
3.4    Closing Payment. The Purchase Price, as adjusted by the application of
the Deposit, and the prorations and credits specified herein, shall be paid by
Purchaser, by wire transfer of immediately available federal funds to an account
or accounts designated in writing by Seller on the Closing Date (as hereinafter
defined) (the amount being paid under this Section 3.3 being herein called the
“Closing Payment”).

3

--------------------------------------------------------------------------------



4.    Title Matters; Due Diligence Review; Conditions Precedent.
4.1    Title Matters.
4.1.1    Title to the Property.
(a)    Purchaser shall order, at its sole cost and expense, within five (5) days
following the date hereof, (i) a commitment for an owner’s fee title insurance
policy or policies with respect to the Property (the “Title Commitment”) from
Chicago Title Insurance Company (the “Title Company”), and (ii) a survey of the
Property prepared by a surveyor registered in the State of Maryland, certified
by said surveyor to Purchaser and Seller as having been prepared in accordance
with the minimum detail requirements of the ALTA land survey requirements (the
“Survey”), and shall cause the Title Commitment, together with true, legible and
complete copies of all instruments giving rise to any defects or exceptions to
title to the Property, and the Survey to be delivered to Seller’s attorneys
concurrently with the delivery thereof to Purchaser or Purchaser’s attorneys. If
any exceptions(s) to title to the Property should appear in the Title Commitment
other than the Permitted Exceptions (as hereafter defined), subject to which
Purchaser is unwilling to accept title (such exception(s) being herein called,
collectively, the “Unpermitted Exceptions”), and Purchaser shall provide Seller
with written notice (the “Title Objection Notice”) thereof within twenty (20)
days after the date of this Agreement, then Seller, in its sole and absolute
discretion, may endeavor to eliminate the same, subject to the terms and
conditions of this Section 4.1. Purchaser hereby waives any right Purchaser may
have to advance, as objections to title or as grounds for Purchaser’s refusal to
close this transaction, any Unpermitted Exception of which Purchaser does not
notify Seller within such twenty (20) day period unless (i) such Unpermitted
Exception was first created or reported subsequent to the date of the Title
Commitment, and (ii) Purchaser shall notify Seller of the same within five (5)
days after the date that the Title Company notifies Purchaser of such
Unpermitted Exception (failure to so notify Seller shall be deemed to be a
waiver by Purchaser of its right to raise such Unpermitted Exception as an
objection to title or as a ground for Purchaser’s refusal to close the
transaction contemplated by this Agreement). Notwithstanding anything to the
contrary contained in this Agreement, Seller, in its sole discretion, shall have
the right to adjourn the Closing for a period not to exceed thirty (30) days
(such period of time being herein called the “Extension Period”) in order to
attempt to remove an Unpermitted Exception, provided that Seller shall notify
Purchaser, in writing, within five (5) Business Days after receipt by Seller of
the Title Objection Notice, whether or not it will endeavor to eliminate such
Unpermitted Exceptions. The failure of Seller to deliver such notification to
Purchaser shall be conclusively deemed to be an election by Seller not to
endeavor to eliminate any Unpermitted Exceptions other than Required Removal
Items (as defined below). Notwithstanding the foregoing or anything to the
contrary set forth in this Agreement, Seller shall not, under any circumstance,
be required or obligated to cause the cure or removal of any Unpermitted
Exception including, without limitation, to bring any action or proceeding, to
make any payments or otherwise to incur any expense in order to eliminate any
Unpermitted Exception or to arrange for title insurance insuring against
enforcement of such Unpermitted Exception against, or collection of the same out
of, the Property, unless Seller notified Purchaser that it would endeavor to do
so; provided, however, Seller shall satisfy, as a condition of Closing, and
cause the release of, any mortgage, deed of trust or other lien intentionally
placed on the Property by Seller or suffered by Seller (collectively, the
“Required Removal Items”).

4

--------------------------------------------------------------------------------



(b)    In the event that Seller is unable, or elects not, to eliminate all
Unpermitted Exceptions in accordance with the provisions of this Section 4.1.1,
or to arrange for title insurance in form reasonably acceptable to Purchaser,
without special premium to Purchaser, insuring against enforcement of such
Unpermitted Exceptions against, or collection of the same out of, the Property,
and to convey title to the Property in accordance with the terms of this
Agreement on or before the Closing Date (whether or not the Closing is adjourned
as provided in Section 4.1.1(a)), Purchaser shall have the right, as its sole
remedy for such inability or election of Seller, by delivery of written notice
to Seller within three (3) Business Days following receipt of notice from Seller
of its election (or within three (3) Business Days following its deemed
election) not to, or of its inability to, remove such Unpermitted Exceptions, to
either (i) terminate this Agreement, in which event Escrowee shall, provided
that Purchaser is not otherwise in default of its obligations pursuant to this
Agreement, return the Deposit to Purchaser and no party hereto shall have any
further obligations in connection herewith except under those provisions that
expressly survive the Closing or a termination of this Agreement, or (ii) accept
title to the Property subject to such Unpermitted Exception(s) without a
reduction in, abatement of, or credit against, the Purchase Price. The failure
of Purchaser to deliver timely any written notice of election under this Section
4.1.1(b) shall be conclusively deemed to be an election under clause (ii) above.
(c)    If, on the Closing Date, there are any Required Removal Items or other
liens or encumbrances that Seller is obligated to discharge under this
Agreement, Seller shall have the right (but not the obligation) to either (i)
arrange, at Seller’s cost and expense, for affirmative title insurance or
special endorsement (as applicable, in a form reasonably acceptable to Purchaser
and/or the Title Company) insuring against enforcement of such liens or
encumbrances against, or collection of the same out of, the Property, or (ii)
use any portion of the Purchase Price to pay and discharge the same, either by
way of payment or by alternative manner reasonably satisfactory to the Title
Company.
4.1.2    Permitted Exceptions to Title. The Property shall be sold and conveyed
subject to the following exceptions to title (collectively, the “Permitted
Exceptions”):
(a)    all laws, ordinances, rules and regulations of the United States, the
State of Maryland, or any agency, department, commission, bureau or
instrumentality of any of the foregoing having jurisdiction over the Property
(each, a “Governmental Authority”), as the same may now exist or may be
hereafter modified, supplemented or promulgated;
(b)    all presently existing and future liens of real estate taxes or
assessments and water rates, water meter charges, water frontage charges and
sewer taxes, rents and charges, if any, provided that such items are not yet due
and payable and are apportioned as provided in this Agreement;
(c)    any other matter or thing affecting title to the Property that Purchaser
shall be deemed to have agreed to or otherwise waived as an Unpermitted
Exception in accordance with the terms of this Agreement; and
(d)    all utility easements of record which do not interfere with the present
use of the Property.

5

--------------------------------------------------------------------------------



4.2    Due Diligence Reviews. Except for title and survey matters (which shall
be governed by the provisions of Section 4.1 above), Purchaser shall have until
5:00 p.m. (Eastern time) on April 19, 2013, TIME BEING OF THE ESSENCE (such
period being herein called the “Due Diligence Period”) to perform and complete
all of Purchaser’s due diligence examinations, reviews and inspections of all
matters pertaining to the purchase of the Property, including all Leases and
Service Contracts, and all physical, environmental and compliance matters and
conditions respecting the Property (collectively, the “Investigations”), which
Investigations shall at all times be subject to Purchaser’s compliance with the
provisions of this Section 4.2. During the Due Diligence Period, Seller shall
provide Purchaser with reasonable access to the Property during normal business
hours upon no less than forty-eight (48) hours’ advance notice and shall also
make available to Purchaser, at the offices of Seller and/or the property
manager of the Property during normal business hours, access to Leases, Service
Contracts, and other materials, contracts and agreements with respect to the
Property in Seller’s or Seller’s property manager’s possession as Purchaser
shall reasonably request, including, but not limited to, those items listed on
Exhibit L attached hereto to the extent in Seller’s possession or control, all
upon no less than forty-eight (48) hours’ advance written notice; provided,
however, in no event shall Seller be obligated to make available (1) any
document or correspondence which would be subject to the attorney-client
privilege; (2) any document or item which Seller is contractually or otherwise
bound to keep confidential; (3) any documents pertaining to the marketing of the
Property for sale to prospective purchasers; (4) any of Seller's internal
memoranda, internal reports or internal assessments relating to the Property not
specified on Exhibit L; (5)appraisals of the Property whether prepared
internally by Seller or Seller's affiliates or externally; or (5) any documents
which Seller reasonably considers confidential or proprietary. Purchaser has
informed Seller that Purchaser is required by law to complete, with respect to
certain matters relating to the Property, an audit commonly known as a "3-14"
Audit (“Purchaser's 3-14 Audit”) and Seller shall provide the documents and
information specified herein and set forth on Exhibit L in connection with
Purchaser’s 3-14 Audit. Any entry upon the Property and all Investigations shall
be made or performed during Seller’s normal business hours and at the sole risk
and expense of Purchaser, and shall not interfere with the activities on or
about the Property of Seller, its tenants and their employees and invitees.
Purchaser shall:
(a)    promptly repair any damage to the Property resulting from any such
Investigations and replace, refill and regrade any holes made in, or excavations
of, any portion of the Property used for such Investigations, so that the
Property shall be in the same condition that it existed in prior to Purchaser’s
commencement of its Investigations;
(b)    fully comply with all laws applicable to the Investigations and all other
activities undertaken in connection therewith;
(c)    permit Seller to have a representative present during all Investigations
undertaken hereunder;
(d)    take all actions and implement all protections reasonably necessary to
ensure that the Investigations and the equipment, materials, and substances
generated, used or brought onto the Property in connection with the
Investigations, pose no foreseeable threat to the safety or health of persons or
the environment, and cause no damage to the Property or other property of
Seller, its tenants or any other persons which cannot be repaired;

6

--------------------------------------------------------------------------------



(e)    upon termination of this Agreement prior to the Closing, promptly upon
receipt of written request from Seller, furnish to Seller, at no cost or expense
to Seller, copies of all surveys, soil test results, engineering, asbestos,
environmental and other studies and reports (other than internal analysis and
proprietary information of the Purchaser) relating to the Investigations which
Purchaser shall obtain with respect to the Property;
(f)    maintain or cause to be maintained, at Purchaser’s expense, a policy of
commercial general liability insurance, with a broad form contractual liability
endorsement and with a combined single limit of not less than $1,000,000 per
occurrence for bodily injury and property damage, automobile liability coverage
including owned and hired vehicles with a combined single limit of $1,000,000
per occurrence for bodily injury and property damage, and an excess umbrella
liability policy for bodily injury and property damage in the amount of
$5,000,000, insuring Purchaser, Seller, FCP Fund I Trust and FCP Fund I, L.P. as
additional insureds, against any injuries or damages to persons or property that
may result from or are related to (i) Purchaser’s and/or Purchaser’s
Representatives’ (as hereinafter defined) entry upon the Property, (ii) any
Investigations or other activities conducted thereon, and/or (iii) any and all
other activities undertaken by Purchaser and/or Purchaser’s Representatives, all
of which insurance shall be on an “occurrence form” and otherwise in such forms
acceptable to Seller and with an insurance company acceptable to Seller, and
deliver a copy of a certificate evidencing such insurance policy to Seller prior
to the first entry on the Property;
(g)    not permit the Investigations or any other activities undertaken by
Purchaser or Purchaser’s Representatives to result in any liens, judgments or
other encumbrances being filed or recorded against the Property, and Purchaser
shall, at its sole cost and expense, immediately discharge of record any such
liens or encumbrances that are so filed or recorded (including, without
limitation, liens for services, labor or materials furnished); and
(h)    indemnify Seller and any agent, advisor, representative, affiliate,
employee, director, partner, member, beneficiary, investor, shareholder, trustee
or other person or entity acting on Seller’s behalf or otherwise related to or
affiliated with Seller (each, a “Seller Related Party,” and collectively, the
“Seller Related Parties”) and hold harmless Seller and the Seller Related
Parties from and against any and all claims, demands, causes of action, losses,
damages, liabilities, costs and expenses (including, without limitation,
attorneys’ fees and disbursements), suffered or incurred by Seller or any Seller
Related Party and to the extent arising out of or in connection with (i)
Purchaser’s and/or Purchaser’s Representatives’ entry upon the Property, (ii)
any Investigations or other activities conducted thereon by Purchaser or
Purchaser’s Representatives, (iii) any liens or encumbrances filed or recorded
against the Property as a consequence of the Investigations, and/or (iv) any and
all other activities undertaken by Purchaser or Purchaser’s Representatives with
respect to the Property. Notwithstanding the foregoing, Purchaser shall have no
obligation to indemnify or hold harmless Seller or any Seller Related Party from
any claims, demands, causes of action, losses, damages, liabilities, costs or
expenses (including, without limitation, attorneys’ fees and disbursements) to
the extent arising out of (A) the negligence or willful misconduct of Seller or
any Seller Related Parties, or (B) any pre-existing conditions of the Property
(but excluding any further aggravation thereof by Purchaser and/or any
Purchaser’s Representatives following their discovery thereof) or (C) the mere
discovery, by Purchaser or Purchaser's Representatives, of existing conditions
on the Property during Investigations conducted pursuant to, and in accordance
with, the terms of

7

--------------------------------------------------------------------------------



this Agreement. Notwithstanding anything to the contrary contained in this
Agreement, Purchaser shall not in any event be liable for speculative, special,
consequential, or punitive damages under this Agreement.
Without limiting the foregoing, in no event shall Purchaser or Purchaser’s
Representatives, without the prior written consent of Seller, which may be
granted or withheld in Seller’s sole discretion: (x) make any intrusive physical
testing (environmental, structural or otherwise) at the Property (such as soil
borings, water samplings or the like), or (y) contact or correspond with any
tenant of the Property.
The foregoing obligations of Purchaser under Section (a), (e), and (g) of this
Section 4.2 shall survive the termination of this Agreement and the foregoing
obligations of Purchaser under Section (b) and (h) of this Section 4.2 shall
survive Closing.
4.2.1    Property Information and Confidentiality. All Information (as
hereinafter defined) provided to or obtained by Purchaser shall be subject to
the following terms and conditions:
(a)    Any information provided or to be provided with respect to the Property
is solely for Purchaser’s convenience and was or will be obtained from a variety
of sources. Neither Seller nor any Seller Related Party has made any independent
investigation or verification of such information and, other than as expressly
set forth in Section 7.1 of this Agreement, makes no (and expressly disclaims
all) representations and warranties as to the truth, accuracy or completeness of
the Information, or any other studies, documents, reports or other information
provided to Purchaser hereunder and expressly disclaims any implied
representations as to any matter disclosed or omitted. Neither Seller nor any
Seller Related Party shall be liable for any mistakes, omissions,
misrepresentations or any failure to investigate the Property nor shall Seller
or any Seller Related Party be bound in any manner by any verbal or written
statements, representations, appraisals, environmental assessment reports, or
other information pertaining to the Property or the operation thereof, except as
expressly set forth in this Agreement.
(b)    Purchaser agrees that neither Purchaser nor Purchaser’s Representatives
shall, at any time prior to the Closing or in any manner, either directly or
indirectly, divulge, disclose or communicate to any person, entity, association
or governmental authority any of the Information, or any other knowledge or
information acquired by Purchaser or Purchaser’s Representatives from Seller,
any Seller Related Party or by Purchaser’s own inspections and investigations of
the Property, other than matters that were in the public domain at the time of
receipt or discovery by Purchaser or Purchaser’s Representatives and as
otherwise set forth below. Prior to the Closing, without Seller’s prior written
consent, Purchaser shall not disclose and Purchaser shall direct Purchaser’s
Representatives not to disclose to any person, entity, association or
governmental authority any of the terms, conditions or other facts with respect
to this Agreement, including, without limitation, the status hereof, and
Purchaser shall not market or offer the Property for sale. Notwithstanding the
foregoing, Purchaser may prior to the Closing disclose such of the Information,
knowledge and other information, reports, studies, documents and other matters
generated by Purchaser and the terms of this Agreement (i) as required by
governmental regulation, law or court order (provided prior written notice of
such

8

--------------------------------------------------------------------------------



disclosure shall be provided to Seller), (ii) as Purchaser deems necessary or
desirable to Purchaser’s Representatives in connection with Purchaser’s
Investigation and the transaction contemplated hereby, provided that those to
whom such Information is disclosed are informed of the confidential nature
thereof and agree(s) to keep the same confidential in accordance with the terms
and conditions hereof, and (iii) to Seller and the Seller Related Parties.
Further notwithstanding the foregoing, nothing contained herein shall impair
Purchaser's right to disclose information relating to this Agreement or the
Property (a) to any due diligence representatives and/or consultants that are
engaged by, work for or are acting on behalf of, any securities dealers and/or
broker dealers evaluating Purchaser or its permitted assignees, (b) in
connection with any filings (including any amendment or supplement to any Form
S-11 Registration Filing) with governmental agencies (including the Securities
and Exchange Commission (the “SEC”)) by any real estate investment trust
("REIT") holding an interest (direct or indirect) in Purchaser or in any
permitted assignee of Purchaser, and (c) to any broker/dealers in the REIT's
broker/dealer network and any of the REIT's investors.
(c)    Purchaser shall indemnify and hold harmless Seller and all Seller Related
Parties from and against any and all claims, demands, causes of action, losses,
damages, liabilities, costs and expenses (including, without limitation,
attorneys’ fees and disbursements) suffered or incurred by Seller or any Seller
Related Party and arising out of or in connection with a breach by Purchaser or
Purchaser’s Representatives of the provisions of this Section 4.2.1.
Notwithstanding anything to the contrary contained in this Agreement, Purchaser
shall not in any event be liable for speculative, special, consequential, or
punitive damages under this Agreement.
(d)    If this Agreement is terminated, Purchaser and Purchaser’s
Representatives shall promptly deliver to Seller upon Seller’s request all
originals of the Information in the possession of Purchaser and Purchaser’s
Representatives.
(e)    As used in this Agreement, the term “Information” shall mean any of the
following: (i) all information and documents in any way relating to the
Property, the operation thereof or the sale thereof, including, without
limitation, all leases and contracts furnished to, or otherwise made available
for review by, Purchaser or its directors, officers, employees, affiliates,
partners, members, managers, appraisers, investors, lenders, brokers, agents or
other representatives, including, without limitation, attorneys, accountants,
contractors, consultants, engineers, and advisors (collectively, “Purchaser’s
Representatives”), by Seller or any Seller Related Party or their agents or
representatives, including, without limitation, their contractors, engineers,
attorneys, accountants, consultants, brokers or advisors, and (ii) all analyses,
compilations, data, studies, reports or other information or documents prepared
or obtained by Purchaser or Purchaser’s Representatives containing or based on,
in whole or in part, the information or documents described in the preceding
clause (i), the Investigations, or otherwise reflecting their review or
investigation of the Property.
(f)    In addition to any other remedies available to Seller, Seller shall have
the right to seek equitable relief, including, without limitation, injunctive
relief or specific performance, against Purchaser or Purchaser’s Representatives
in order to enforce the provisions of this Section 4.2.1.

9

--------------------------------------------------------------------------------



(g)    The provisions of this Section 4.2.1 shall not survive the Closing but
shall survive a termination of this Agreement in the event a Closing fails to
occur, as the case may be.
(h)    Notwithstanding anything contained herein to the contrary, Purchaser
shall not disclose the terms of this Agreement (except for those that are
matters of public record at Closing) to any parties not expressly permitted by
Section 4.2.1(b) hereof before or after Closing. The provisions of this Section
4.2.1(b) shall survive Closing.
4.2.2    Termination Right. If, based upon the Investigations and/or the
Information, Purchaser shall determine that it intends to proceed with the
acquisition of the Property, then Purchaser shall, on or before 5:00 p.m.
(Eastern time) on or prior to the date that the Due Diligence Period shall
expire, TIME BEING OF THE ESSENCE, both (i) promptly notify Seller of such
determination in writing (such notice being herein called the “Continuation
Notice”) and (ii) deliver the Additional Deposit to Escrowee. By so notifying
Seller of its intention to proceed with the acquisition of the Property,
Purchaser shall be deemed to have agreed that the Property is acceptable to
Purchaser and that it intends to proceed with the acquisition of the Property
without a reduction in, or an abatement of or credit against, the Purchase Price
(and, thereafter, Purchaser shall have no further right to terminate this
Agreement pursuant to this Section 4.2.2.). In the event that Purchaser shall
fail to deliver the Continuation Notice to Seller or the Additional Deposit to
Escrowee on or before 5:00 p.m. (Eastern time) on the date that the Due
Diligence Period shall expire, TIME BEING OF THE ESSENCE, then Purchaser shall
be deemed to have determined that it no longer intends to acquire the Property,
whereupon the Initial Deposit shall be promptly returned to Purchaser, and this
Agreement and the obligations of the parties hereunder shall terminate (and no
party hereto shall have any further obligations in connection herewith except
under those provisions that expressly survive a termination of this Agreement).
4.2.3    Delivery of Post-Closing Records Seller agrees, at no cost to Seller,
to deliver the following to Purchaser within forty-five (45) days after Closing
in connection with Purchaser's 3-14 Audit to the extent not previously provided
to Purchaser: i) detailed income statement for the Property for 2013 from
January 1, 2013 through the Closing Date, ii) trial balance for 2013 from
January 1, 2013 through the Closing Date, and iii) general ledger for 2013 from
January 1, 2013 through the Closing Date. The provisions of this Section 4.1.4
shall survive the Closing and not be merged therein.    4.3    Contracts. Seller
shall terminate at Closing all contracts and agreements relating to the
management, brokerage, leasing, maintenance services or operation of the
Property (the “Contracts”) unless (i) Purchaser elects to continue the same by
written notice to Seller given prior to the expiration of the Due Diligence
Period or (ii) if any of the Contracts cannot be terminated under their terms
within the aforesaid time period, then Seller shall provide notice of any such
non-terminable Contracts to Purchaser on or before the expiration of the Due
Diligence Period, and Purchaser shall be required to assume such Contracts at
Closing (such Contracts under (i) and (ii) shall be collectively referenced
herein as the "Assumed Contracts"). Seller shall be responsible for all fees
payable under Assumed Contracts through the Closing Date, and Purchaser shall be
responsible for all fees payable under Assumed Contracts after the Closing Date
until such Assumed Contracts are terminated.

10

--------------------------------------------------------------------------------



4.4    Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the performance and observance, in all material respects, by Seller
of all covenants, warranties and agreements of this Agreement to be performed or
observed by Seller prior to or on the Closing Date, all representations and
warranties made by Seller in this Agreement being true and correct in all
material respects on the Closing Date and the fulfillment on or before the
Closing Date of all other conditions precedent to Closing benefiting Purchaser
specifically enumerated in this Agreement, any or all of which may be waived by
Purchaser in its sole discretion. A failure of the foregoing shall be deemed a
default by Seller and Purchaser shall be entitled to the remedies set forth in
Section 9.1.
4.5    Conditions Precedent to Obligations of Seller. The obligation of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the performance and observance, in all material respects, by Purchaser of all
covenants and agreements of this Agreement to be performed or observed by
Purchaser prior to or on the Closing Date (provided that Purchaser shall have
delivered the full amount of the Closing Payment) and the fulfillment on or
before the Closing Date of all other conditions precedent to Closing benefiting
Seller specifically set forth in this Agreement, any or all of which may be
waived by Seller in its sole discretion.
5.    Closing. The closing of the sale and purchase contemplated herein (the
“Closing”) shall occur no later than 2:00 p.m. on the date that is fifteen (15)
days following the date that the Due Diligence Period shall expire (the
“Scheduled Closing Date”), TIME BEING OF THE ESSENCE with respect to Purchaser’s
obligation to close on such date. Closing shall occur through escrow and
pursuant to escrow instructions consistent with the terms of this Agreement and
otherwise mutually satisfactory to Seller and Purchaser (the date on which the
Closing shall ultimately occur being herein referred to as the “Closing Date”).
If the Closing Date is not a Business Day, then the Closing shall automatically
be adjourned to the first Business Day after such day. The Closing shall
constitute approval by each party of all matters to which such party has a right
of approval and a waiver of all conditions precedent.
5.1    Seller Deliveries. At the Closing, Seller shall deliver or cause to be
delivered to Purchaser or to the Escrowee, as the case may be, the following
items executed and acknowledged by Seller, as appropriate:
(a)    a deed (the “Deed”) in the form attached hereto and made a part hereof as
Exhibit C subject only to the Permitted Exceptions.
(b)    an assignment and assumption of leases (the “Assignment and Assumption of
Leases”), in the form attached hereto and made a part hereof as Exhibit D.
(c)    a bill of sale and general assignment (the “Bill of Sale”) in the form
attached hereto and made a part hereof as Exhibit E.
(d)    a certification of non-foreign status in the form attached hereto and
made a part hereof as Exhibit F.

11

--------------------------------------------------------------------------------



(e)    an assignment and assumption of contracts (the “Assignment and Assumption
of Contracts”), in the form attached hereto and made a part hereof as Exhibit G.
(f)    all existing surveys, blueprints, drawings, plans and specifications for
or with respect to the Property or any part thereof, to the extent the same are
in Seller’s possession.
(g)    all keys to the Improvements, to the extent the same are in Seller’s
possession.
(h)    all Leases in effect on the Closing Date.
(i)    all Contracts that shall remain in effect after the Closing (all items in
clauses (f) through (i) may be either delivered at Closing or left at the
management office at the Property, to the extent not previously delivered to
Purchaser).
(j)    all applicable transfer tax forms, if any.
(k)    such further instruments as may be reasonably required by the Title
Company to consummate the transactions contemplated hereby and in connection
with issuance of an ALTA Owner's Policy of Title Insurance covering the Property
subject only to the Permitted Exceptions in the amount of the Purchase Price
(the "Owner's Policy").
(l)    a generic notice to the tenants under the Leases (each, a “Tenant
Notice”, and collectively, the “Tenant Notices”) in the form attached hereto and
made a part hereof as Exhibit H, advising such tenants of the sale of the
Property to Purchaser and directing them to make all payments to Purchaser or
its designee, which Tenant Notices Purchaser shall, at Purchaser’s sole cost and
expense, deliver to each applicable tenant upon consummation of Closing.
(m)    evidence reasonably satisfactory to Purchaser and the Title Company
respecting the due organization of Seller and the due authorization and
execution by Seller of this Agreement and the documents required to be delivered
hereunder.
(n)    a Real Estate Transfer Disclosure Statement signed by Seller in the form
attached hereto as Exhibit M.
5.2    Purchaser Deliveries. At the Closing, Purchaser shall deliver or cause to
be delivered to Seller or to the Escrowee, as the case may be, the following
items executed and acknowledged by Purchaser, as appropriate:
(a)    payment of the Closing Payment to be made in accordance with Section 3
above.
(b)    the Assignment and Assumption of Leases.
(c)    the Assignment and Assumption of Contracts.

12

--------------------------------------------------------------------------------



(d)    all applicable transfer tax forms, if any.
(e)    such further instruments as may be reasonably required by the Title
Company or governmental authorities to consummate the transactions contemplated
hereby.
(f)    evidence reasonably satisfactory to Seller and the Title Company
respecting the due organization of Purchaser and the due authorization and
execution by Purchaser of this Agreement and the documents required to be
delivered hereunder.
(g)    a Real Estate Transfer Disclosure Statement signed by Purchaser in the
form attached hereto as Exhibit M.
(h)    a City of Frederick Disclosure Statement signed by Purchaser in the form
attached hereto as Exhibit N.
5.3    Closing Costs. Seller shall pay (a) one-half (1/2) of all applicable
state and local transfer and recordation taxes payable in connection with the
recording of the Deed, and (b) its federal and state income, franchise, personal
property sales taxes, bulk sales taxes and similar taxes applicable to the
transaction contemplated herein. Purchaser shall pay (a) the title insurance
premium for the Owner’s Policy, (b) the cost of any title endorsements and
affirmative insurance required by Purchaser, (c) the costs of the Survey (or an
update thereto), (d) all recording charges payable in connection with the
recording of the Deed, (e) one-half (1/2) of all applicable state and local
transfer and recordation taxes payable in connection with recording the Deed,
(f) all escrow charges of the Escrowee, and (g) all fees, costs or expenses in
connection with Purchaser’s due diligence reviews hereunder. Any other closing
costs shall be allocated in accordance with local custom. Except as expressly
provided in the indemnities set forth in this Agreement, Seller and Purchaser
shall pay their respective legal, consulting and other professional fees and
expenses incurred in connection with this Agreement and the transaction
contemplated hereby and their respective shares of prorations as hereinafter
provided. The provisions of this Section 5.3 shall survive the Closing or a
termination of this Agreement, as the case may be.
5.4    Prorations.
5.4.1    The following shall be prorated between Seller and Purchaser as of
12:01 a.m. on the Closing Date (on the basis of the actual number of days
elapsed over the applicable period):
(a)    All real estate taxes, water charges, sewer rents, vault charges and
assessments on the Property on the basis of the fiscal year for which assessed.
In no event shall Seller be charged with or be responsible for any increase in
the taxes on the Property resulting from the sale of the Property or from any
improvements made or leases entered into on or after the Closing Date. If any
assessments on the Property are payable in installments, then the installment
for the current period shall be prorated (with Purchaser assuming the obligation
to pay any installments due after the Closing Date).

13

--------------------------------------------------------------------------------



(b)    Subject to this Section 5.4.1(b), all fixed rent and regularly scheduled
items of additional rent under the Leases, and other tenant charges actually
received. Seller shall deliver or provide a credit in an amount equal to all
prepaid rentals for periods after the Closing Date and all refundable security
deposits (to the extent the foregoing were made by tenants under the Leases and
are not applied or forfeited prior to the Closing Date in accordance with the
terms of the respective Leases) to Purchaser on the Closing Date. Seller shall
deliver to Purchaser at Closing any tenant security deposits which are held in
the form of letters of credit. Rents which are delinquent as of the Closing Date
shall not be prorated on the Closing Date. Purchaser shall include such
delinquencies in its normal billing and shall diligently pursue the collection
thereof in good faith after the Closing Date (but Purchaser shall not be
required to litigate or declare a default in any Lease). To the extent Purchaser
receives rents on or after the Closing Date, such payments shall be applied
first toward the rents for the month in which the Closing occurs (and prorated
between Purchaser and Seller accordingly), second, to the rents that shall then
be due and payable to Purchaser for the period of time following the month in
which Closing occurs, and third to any unpaid rents owed to Seller for the
period of time prior to the month in which Closing occurs, with Seller’s share
thereof being held by Purchaser in trust for Seller and promptly delivered to
Seller by Purchaser. Purchaser may not waive any delinquent rents or modify a
Lease so as to reduce or otherwise affect amounts owed thereunder for any period
in which Seller is entitled to receive a share of charges or amounts without
first obtaining Seller’s written consent, which consent may be given or withheld
in Seller’s sole and absolute discretion. Seller hereby reserves the right to
pursue any remedy against any tenant owing delinquent rents and any other
amounts to Seller (but shall not be entitled to seek to terminate any lease or
any tenant’s right to possession), which right shall include the right to
continue or commence legal actions or proceedings against any tenant. Delivery
of the Assignment and Assumption of Leases shall not constitute a waiver by
Seller of such right, and such right shall survive the Closing. Purchaser shall
reasonably cooperate with Seller in any collection efforts hereunder (but shall
not be required to litigate or declare a default under any Lease). With respect
to delinquent rents and any other amounts or other rights of any kind respecting
tenants who are no longer tenants of the Property as of the Closing Date, Seller
shall retain all rights relating thereto.
(c)    All income and operating expenses customarily apportioned between sellers
and purchasers of real estate properties similar to the Property and located in
the same geographic area as the Property.
(d)    Charges and payments under Assumed Contracts or permitted renewals or
replacements thereof assigned to Purchaser pursuant to the Assignment and
Assumption of Contracts.
(e)    Any fees or licenses prepaid by Seller for which Purchaser will receive
credit or benefit following Closing, including, without limitation, fees for
licenses which are transferred to Purchaser at the Closing and annual permit and
inspection fees.
(f)    Utilities, including, without limitation, telephone, steam, electricity
and gas, on the basis of the most recently issued bills therefor, subject to
adjustment after the Closing when the next bills are available, or if current
meter readings are available, on the basis of such readings.

14

--------------------------------------------------------------------------------



(g)    Deposits with telephone and other utility companies, and any other
persons or entities who supply goods or services in connection with the Property
if the same are assigned to Purchaser at the Closing, which shall be credited in
their entirety to Seller.
(h)    Intentionally Deleted.
(i)    Intentionally Deleted.
(j)    Intentionally Deleted.
5.4.2    Reserved.
5.4.3    If any of the items described in Section 5.4.1 hereof cannot be
apportioned at the Closing because of the unavailability of information as to
the amounts which are to be apportioned or otherwise, or are incorrectly
apportioned at Closing or subsequent thereto, such items shall be apportioned or
reapportioned, as the case may be, as soon as practicable after the Closing Date
or the date such error is discovered, as applicable; provided that neither party
shall have the right to request apportionment or reapportionment of any such
item at any time following the one hundred eightieth (180th) day after the
Closing Date. If the Closing shall occur before a real estate or personal
property tax rate or assessment is fixed for the tax year in which the Closing
occurs, the apportionment of taxes at the Closing shall be upon the basis of the
tax rate or assessment for the preceding fiscal year applied to the latest
assessed valuation. Promptly after the new tax rate or assessment is fixed, the
apportionment of taxes or assessments shall be recomputed and any discrepancy
resulting from such recomputation and any errors or omissions in computing
apportionments at Closing shall be promptly corrected and the proper party
reimbursed, which obligations shall survive the Closing.
5.4.4    The provisions of this Section 5.4 shall survive the Closing.
6.    Condemnation or Destruction of Property. In the event that, after the date
hereof but prior to the Closing Date, either any portion of the Property is
taken, or under threat of being taken, pursuant to eminent domain proceedings or
condemnation or any of the improvements on the Property are damaged or destroyed
by fire or other casualty, Seller shall have no obligation to restore, repair or
replace any portion of the Property or any such damage or destruction. Seller
shall, at the Closing, assign to Purchaser all of Seller’s interest in all
awards or other proceeds for such taking by eminent domain or condemnation or
the proceeds of any insurance collected by Seller for such damage or destruction
(unless Seller shall have repaired such damage or destruction prior to the
Closing and except to the extent any such awards, proceeds or insurance are
attributable to lost rents or items applicable to any period prior to the
Closing), less the amount of all costs incurred by Seller in connection with the
repair of such damage or destruction or collection costs of Seller respecting
any awards or other proceeds for such taking by eminent domain or condemnation
or any uncollected insurance proceeds which Seller may be entitled to receive
from such damage or destruction, as applicable. In connection with any
assignment of awards, proceeds or insurance hereunder, in addition Seller shall
credit Purchaser with i) an amount equal to the applicable deductible amount
under Seller’s insurance (but not more than the amount by which the cost, as of
the Closing Date, to repair the damage is greater than the amount of insurance
proceeds assigned to Purchaser), plus ii) in the event there is

15

--------------------------------------------------------------------------------



uninsured damage, an amount equal to the cost to repair the uninsured damage
which when added to the amount of the assigned insurance proceeds, if any,
equals not more than $650,000; provided, however, if the amount of the damage
(as determined by an independent third party contractor or engineer selected by
Seller and reasonably approved by Purchaser) or the amount of condemnation award
shall exceed $650,000, Purchaser shall have the right to terminate this
Agreement by notice to Seller given within ten (10) days after notification to
Purchaser of the estimated amount of damages or the determination of the amount
of any condemnation award. In any instance where this Agreement is terminated
pursuant to this Section 6, the Deposit shall, provided that Purchaser is not
otherwise in default of its obligations pursuant to this Agreement, be promptly
returned to Purchaser, and this Agreement and the obligations of the parties
hereunder shall terminate (and no party hereto shall have any further
obligations in connection herewith except under those provisions that expressly
survive the Closing or a termination of this Agreement, as the case may be). The
parties hereby waive the provisions of any statute which provides for a
different outcome or treatment in the event of a casualty or a condemnation or
eminent domain proceeding.
7.    Representations, Warranties and Covenants.
7.1    Representations and Warranties of Seller. Subject to the provisions of
this Section 7.1, Seller hereby represents to Purchaser as follows:
(a)    Leases. Seller has no knowledge of any leases, licenses or other
occupancy agreements to which Seller is a party or is bound affecting any
portion of the Property which will be in force on the Closing Date other than
the Leases. As used herein, “Leases” shall be deemed to mean, collectively, (i)
the leases described on Exhibit J attached hereto and made a part hereof (the
“Lease Exhibit”) and (ii) the leases entered into after the date of this
Agreement by Seller in accordance with this Agreement. To Seller’s knowledge, as
of the date of this Agreement (x) the Leases are in full force and effect and
have not been amended except as set forth in the Lease Exhibit, and (y) the
Lease Exhibit is true and correct in all material respects.
(b)    Litigation. To Seller’s knowledge, there is no pending or threatened
litigation or condemnation action against the Property or against Seller with
respect to the Property.
(c)    No Insolvency. Seller is not a debtor in any state or federal insolvency,
bankruptcy, receivership proceeding.
(d)    Non-Foreign Person. Seller is not a “foreign person” as defined in
Section 1445 of the Internal Revenue Code, as amended.
(e)    Contracts. As of the date of this Agreement, there are no Contracts in
effect with respect to the Property other than the Contracts described on
Exhibit K attached hereto and made a part hereof.
(f)    Property Management Agreements; Lease Brokerage Agreements; Leasing
Commission Agreements. Seller has not entered into any property management

16

--------------------------------------------------------------------------------



agreements, lease brokerage agreements or lease commission agreements that shall
be binding upon Purchaser following Closing.
(g)    Due Authority. This Agreement and all agreements, instruments and
documents herein provided to be executed or to be caused to be executed by
Seller are, or on the Closing Date will be, duly authorized, executed and
delivered by and are binding upon Seller. Seller is a limited liability company,
duly organized and validly existing and in good standing under the laws of the
State of Maryland, and is duly authorized and qualified to do all things
required of it under this Agreement.
(h)    Special Assessments. Seller has not received any written notice from any
governmental agency that any special assessments are pending, noted or levied
against any portion of the Property.
(i)    Rent Roll/Operating Statements/Contracts. The Rent Rolls, Leases,
Contracts and operating statements regarding the Property provided to Purchaser
by Seller are the same as those used and relied upon by Seller and its property
manager in connection with its operation of the Property.
References to the “knowledge” of Seller or words of similar import shall refer
only to the current actual (as opposed to implied or constructive) knowledge of
Alex Marshall and shall not be construed, by imputation or otherwise, to refer
to the knowledge of Seller or any parent, subsidiary or affiliate of Seller or
to any other officer, agent, manager, representative or employee of Seller or to
impose upon Alex Marshall any duty to investigate the matter to which such
actual knowledge, or the absence thereof, pertains. Notwithstanding anything to
the contrary contained in this Agreement, Alex Marshall shall have no personal
liability hereunder. Seller hereby represents and warrants that Alex Marshall is
the individual affiliated with Seller responsible for the Property. The
representations and warranties of Seller set forth in this Section 7.1 shall
survive Closing for a period of six (6) months.
7.2    GENERAL DISCLAIMER. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT,
THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE ON AN “AS IS” ,”WHERE
IS,” AND “WITH ALL FAULTS” BASIS, WITHOUT REPRESENTATIONS AND WARRANTIES OF ANY
KIND OR NATURE, EXPRESS, IMPLIED OR OTHERWISE, INCLUDING ANY REPRESENTATION OR
WARRANTY CONCERNING TITLE TO THE PROPERTY, THE PHYSICAL CONDITION OF THE
PROPERTY (INCLUDING THE CONDITION OF THE SOIL OR THE IMPROVEMENTS), THE
ENVIRONMENTAL CONDITION OF THE PROPERTY (INCLUDING THE PRESENCE OR ABSENCE OF
HAZARDOUS SUBSTANCES ON OR AFFECTING THE PROPERTY), THE COMPLIANCE OF THE
PROPERTY WITH APPLICABLE LAWS AND REGULATIONS (INCLUDING ZONING AND BUILDING
CODES OR THE STATUS OF DEVELOPMENT OR USE RIGHTS RESPECTING THE PROPERTY), THE
FINANCIAL CONDITION OF THE PROPERTY OR ANY OTHER REPRESENTATION OR WARRANTY
RESPECTING ANY INCOME, EXPENSES, CHARGES, LIENS OR ENCUMBRANCES, RIGHTS OR
CLAIMS ON, AFFECTING OR PERTAINING TO THE PROPERTY OR ANY PART THEREOF.
PURCHASER ACKNOWLEDGES THAT, DURING THE DUE DILIGENCE PERIOD, PURCHASER WILL
EXAMINE, REVIEW AND INSPECT ALL

17

--------------------------------------------------------------------------------



MATTERS WHICH IN PURCHASER’S JUDGMENT BEAR UPON THE PROPERTY AND ITS VALUE AND
SUITABILITY FOR PURCHASER’S PURPOSES. PURCHASER IS A SOPHISTICATED PURCHASER WHO
IS FAMILIAR WITH THE OWNERSHIP AND OPERATION OF REAL ESTATE PROJECTS SIMILAR TO
THE PROPERTY AND THAT PURCHASER HAS OR WILL HAVE ADEQUATE OPPORTUNITY TO
COMPLETE ALL PHYSICAL AND FINANCIAL EXAMINATIONS (INCLUDING ALL OF THE
EXAMINATIONS, REVIEWS AND INVESTIGATIONS REFERRED TO IN SECTION 4) RELATING TO
THE ACQUISITION OF THE PROPERTY HEREUNDER IT DEEMS NECESSARY, AND WILL ACQUIRE
THE SAME SOLELY ON THE BASIS OF AND IN RELIANCE UPON SUCH EXAMINATIONS AND THE
TITLE INSURANCE PROTECTION AFFORDED BY THE OWNER’S POLICY AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER (OTHER THAN AS EXPRESSLY
PROVIDED HEREIN). EXCEPT AS TO MATTERS SPECIFICALLY SET FORTH IN THIS AGREEMENT:
(A) PURCHASER WILL ACQUIRE THE PROPERTY SOLELY ON THE BASIS OF ITS OWN PHYSICAL
AND FINANCIAL EXAMINATIONS, REVIEWS AND INSPECTIONS AND THE TITLE INSURANCE
PROTECTION AFFORDED BY THE OWNER’S POLICY, AND (B) WITHOUT LIMITING THE
FOREGOING, PURCHASER WAIVES ANY RIGHT IT OTHERWISE MAY HAVE AT LAW OR IN EQUITY,
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO SEEK DAMAGES FROM SELLER IN
CONNECTION WITH THE ENVIRONMENTAL CONDITION OF THE PROPERTY, INCLUDING ANY RIGHT
OF CONTRIBUTION UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND
LIABILITY ACT. THE PROVISIONS OF THIS SECTION 7.2 SHALL SURVIVE THE CLOSING.
7.3    Interim Covenants of Seller. Until the Closing Date or the sooner
termination of this Agreement in accordance with the terms and conditions of
this Agreement:
7.3.1    Seller shall maintain and manage the Property in substantially the same
manner as prior hereto pursuant to Seller’s normal course of business (such as
routine and customary maintenance obligations but expressly excluding any
capital expenditures or expenditures not incurred in such normal course of
business), subject to reasonable wear and tear and further subject to
destruction by casualty or other events beyond the control of Seller.
7.3.2    Following the date of this Agreement, Seller shall not modify, extend,
renew or cancel any Contract, or enter into any new service or equipment leasing
contract relating to the Property, without the prior written consent of
Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed); provided, however, that Purchaser’s consent shall not be required for
any Contract modification, extension, renewal or cancellation, or for the
execution of any new service or equipment leasing contract, which in either case
is consistent with Seller’s operation of the Property prior to the date of this
Agreement and so long as any such new service or equipment leasing contract or
existing Contract, as modified, extended or renewed, is on market-rate or better
terms and is cancelable upon not more than thirty (30) days’ notice without
premium or penalty. Purchaser’s failure to disapprove any request for consent by
Seller under this Section 7.3.2 within five (5) business days following Seller’s
request therefor shall be deemed to constitute Purchaser’s consent thereto.
Seller shall promptly deliver to Purchaser copies of any new service contracts
or modifications, extensions or renewals of existing Contracts hereafter entered

18

--------------------------------------------------------------------------------



into by Seller. Any new service contract entered into by Seller in accordance
with the terms of this Agreement shall thereafter be deemed a “Contract” for
purposes of the transaction contemplated hereby.
7.3.3    Seller shall have the right to continue to offer the Property for lease
in the same manner as prior hereto pursuant to its normal course of business
and, upon request, shall keep Purchaser reasonably informed as to the status of
leasing prior to the Closing Date. Seller shall not enter into any lease with a
term in excess of twelve (12) months.
7.3.4    Notwithstanding anything to the contrary contained in this Agreement:
(i) Seller makes no representations or warranties and assumes no responsibility
with respect to the continued occupancy of the Property or any part thereof by
any tenant, (ii) the removal of a tenant whether by summary proceedings or
otherwise prior to the Closing Date shall not give rise to any claim on the part
of Purchaser of a breach hereunder or a failed representation or warranty, and
(iii) Purchaser agrees that it shall not be grounds for Purchaser’s refusal to
close this transaction that any tenant is a holdover tenant, is in default under
its Lease or is no longer in occupancy of or a tenant of the Property on the
Closing Date and Purchaser shall accept title subject to such holding over,
default or missing tenant without an abatement in or credit against the Purchase
Price.
7.3.5    Seller will keep in force and effect with respect to the Property the
insurance policies currently carried by Seller or policies providing similar
coverage through the Closing Date.
7.4    Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants to Seller as follows:
(a)    this Agreement and all agreements, instruments and documents herein
provided to be executed or caused to be executed by Purchaser are, or on the
Closing Date will be, duly authorized, executed and delivered by and are binding
upon Purchaser. Purchaser is a limited liability company duly organized and
validly existing and in good standing under the laws of the State of Delaware,
and is duly authorized and qualified to do all things required of it under this
Agreement.
(b)    No petition has been filed by or against Purchaser under the Federal
Bankruptcy Code or any similar state or federal insolvency, bankruptcy or
receivership laws.
(c)    The provisions of this Section 7.4 shall survive the Closing.
8.    Release. EFFECTIVE AS OF THE CLOSING, PURCHASER SHALL BE DEEMED TO HAVE
RELEASED SELLER AND ALL SELLER RELATED PARTIES FROM ALL CLAIMS WHICH PURCHASER
OR ANY AGENT, REPRESENTATIVE, AFFILIATE, EMPLOYEE, DIRECTOR, OFFICER, PARTNER,
MEMBER, SHAREHOLDER OR OTHER PERSON OR ENTITY ACTING ON PURCHASER’S BEHALF OR
OTHERWISE RELATED TO OR AFFILIATED WITH PURCHASER (EACH, A “PURCHASER RELATED
PARTY”) HAS OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER OR THING RELATED
TO OR IN CONNECTION WITH THE PROPERTY INCLUDING THE DOCUMENTS AND INFORMATION
REFERRED TO HEREIN, THE LEASES AND THE

19

--------------------------------------------------------------------------------



TENANTS THEREUNDER, ANY CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN
OR CONSTRUCTION OF ALL OR ANY PORTION OF THE PROPERTY AND ANY ENVIRONMENTAL
CONDITIONS, AND PURCHASER SHALL NOT LOOK TO SELLER OR ANY SELLER RELATED PARTIES
IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS OR RELIEF. THIS RELEASE SHALL
BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS AND
PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, DAMAGES
AND CAUSES OF ACTION. THE FOREGOING IS NOT INTENDED TO AND SHALL NOT BE
CONSTRUED AS AFFECTING OR IMPARING ANY RIGHTS THAT PURCHASER MAY HAVE AGAINST
SELLER UNDER AND SUBJECT TO THE TERMS OF THIS AGREEMENT WITH RESPECT TO (I) ANY
OF THE OBLIGATIONS OF SELLER UNDER A) THE DOCUMENTS DELIVERED AT CLOSING OR, B)
THIS AGREEMENT THAT EXPRESSLY SURVIVE THE CLOSING (BUT SUBJECT IN ALL EVENTS TO
ANY LIMITED SURVIVAL PERIODS AND LIABILITY CAPS APPLICABLE THERETO), OR (II) ANY
ACTS CONSITUTING FRAUD OR INTENTIONAL MISREPRESENTATION BY SELLER. THE
PROVISIONS OF THIS SECTION 8 SHALL SURIVE THE CLOSING OR EARLIER TERMINATION OF
THIS AGREEMENT, AS THE CASE MAY BE.
9.    Remedies For Default and Disposition of the Deposit.
9.1    SELLER DEFAULTS. IF THE TRANSACTION HEREIN PROVIDED SHALL NOT BE CLOSED
BY REASON OF SELLER’S DEFAULT UNDER THIS AGREEMENT, THEN PURCHASER SHALL HAVE,
AS ITS EXCLUSIVE REMEDIES (ALL OTHER RIGHTS AND/OR REMEDIES, WHETHER AVAILABLE
AT LAW OR IN EQUITY, BEING IRREVOCABLY WAIVED) THE RIGHT TO EITHER (A) TERMINATE
THIS AGREEMENT (IN WHICH EVENT THE DEPOSIT SHALL BE RETURNED TO PURCHASER AND
SELLER SHALL REIMBURSE PURCHASER FOR ITS ACTUAL OUT OF POCKET THIRD PARTY COSTS
AND EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREIN
(NOT TO EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000)), AND NEITHER PARTY
HERETO SHALL HAVE ANY FURTHER OBLIGATION OR LIABILITY TO THE OTHER EXCEPT WITH
RESPECT TO THOSE PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY SURVIVE THE
TERMINATION OF THIS AGREEMENT), PURCHASER HEREBY WAIVING ANY RIGHT OR CLAIM TO
DAMAGES FOR SELLER’S BREACH OTHER THAN AS RELATED TO SUCH THIRD PARTY COSTS, OR
(B) IF SELLER SHALL WILLFULLY FAIL TO TRANSFER THE PROPERTY PURSUANT TO AND IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SPECIFICALLY ENFORCE SELLER’S
OBLIGATIONS HEREIN; PROVIDED THAT ANY ACTION BY PURCHASER FOR SPECIFIC
PERFORMANCE MUST BE FILED, IF AT ALL, WITHIN THIRTY (30) DAYS OF SELLER’S
DEFAULT, AND THE FAILURE TO FILE WITHIN SUCH PERIOD SHALL CONSTITUTE A WAIVER BY
PURCHASER OF SUCH RIGHT AND REMEDY; IF PURCHASER SHALL NOT HAVE FILED AN ACTION
FOR SPECIFIC PERFORMANCE WITHIN THE AFOREMENTIONED TIME PERIOD OR SO NOTIFIED
SELLER OF ITS ELECTION TO TERMINATE THIS AGREEMENT, PURCHASER’S SOLE REMEDY
SHALL BE TO TERMINATE THIS AGREEMENT IN ACCORDANCE WITH CLAUSE (A) ABOVE,
PROVIDED THAT NOTWITHSTANDING THE FOREGOING, IN THE EVENT

20

--------------------------------------------------------------------------------



SPECIFIC PERFORMANCE IS UNAVAILABLE TO PURCHASER AS A REMEDY DUE TO SELLER'S
CONVEYANCE OF THE PROPERTY TO A THIRD PARTY WHILE THIS AGREEMENT IS IN EFFECT,
THE DEPOSIT SHALL BE RETURNED TO PURCHASER AND SELLER SHALL REIMBURSE PURCHASER
FOR ALL OUT OF POCKET THIRD PARTY COSTS AND EXPENSES INCURRED IN CONNECTION WITH
THE TRANSACTION CONTEMPLATED HEREIN AND SELLER SHALL PAY PURCHASER AN AMOUNT
EQUAL TO THE DIFFERENCE BETWEEN THE PURCHASE PRICE HEREUNDER AND THE PURCHASE
PRICE PAID BY SUCH THIRD PARTY, UP TO AN AGGREGATE AMOUNT OF ONE MILLION DOLLARS
($1,000,000).
9.2    PURCHASER DEFAULTS. IN THE EVENT THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT SHALL NOT CLOSE ON ACCOUNT OF PURCHASER’S DEFAULT, THEN THIS AGREEMENT
SHALL TERMINATE AND THE RETENTION OF THE DEPOSIT AS “LIQUIDATED DAMAGES” SHALL
BE SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT, SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT THAT EXPRESSLY SURVIVE THE TERMINATION OF THIS
AGREEMENT; PROVIDED, HOWEVER, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO
LIMIT SELLER’S RIGHTS OR DAMAGES UNDER ANY INDEMNITIES GIVEN BY PURCHASER TO
SELLER UNDER THIS AGREEMENT. IN CONNECTION WITH THE FOREGOING, THE PARTIES
RECOGNIZE THAT SELLER WILL INCUR EXPENSE IN CONNECTION WITH THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT AND THAT THE PROPERTY WILL BE REMOVED FROM THE
MARKET; FURTHER, THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICABLE TO ASCERTAIN
THE EXTENT OF DETRIMENT TO SELLER CAUSED BY THE BREACH BY PURCHASER UNDER THIS
AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT OR THE AMOUNT OF COMPENSATION SELLER SHOULD RECEIVE AS A RESULT
OF PURCHASER’S BREACH OR DEFAULT.
9.3    Disposition of Deposit. In the event the transaction contemplated by this
Agreement shall close, the Deposit shall be applied as a partial payment of the
Purchase Price. Any interest earned on the Deposit shall accrue for the benefit
of Purchaser.
10.    Reserved.
11.    Miscellaneous.
11.1    Brokers.
11.1.1    Except as provided in Section 11.1.2 below, Seller represents and
warrants to Purchaser, and Purchaser represents and warrants to Seller, that no
broker or finder has been engaged by it, respectively, in connection with the
sale contemplated under this Agreement. In the event of a claim for broker’s or
finder’s fee or commissions in connection with the sale contemplated by this
Agreement, then Seller shall indemnify, defend and hold harmless Purchaser from
the same if it shall be based upon any statement or agreement alleged to have
been made by Seller, and Purchaser shall indemnify, defend and hold harmless
Seller from the same if it shall be based upon any statement or agreement
alleged to have been made by

21

--------------------------------------------------------------------------------



Purchaser. Purchaser shall not in any event be liable in connection with claims
made by Broker (as defined below).
11.1.2    If and only if the sale contemplated hereunder closes, Seller has
agreed to pay a brokerage commission to ARA Real Estate Investment Services
(“Broker”) pursuant to a separate written agreement between Seller and Broker.
Section 11.1.1 hereof is not intended to apply to leasing commissions incurred
in accordance with this Agreement.
11.2    Limitation of Liability. No partner or agent of Seller, nor any Seller
Related Parties, shall have any personal liability, directly or indirectly,
under or in connection with this Agreement or any agreement made or entered into
under or pursuant to the provisions of this Agreement, or any amendment or
amendments to any of the foregoing made at any time or times, heretofore or
hereafter, and Purchaser and its successors and assigns and, without limitation,
all other persons and entities, shall look solely to Seller’s assets for the
payment of any claim or for any performance, and Purchaser, on behalf of itself
and its successors and assigns, hereby waives any and all such personal
liability. Notwithstanding anything to the contrary contained in this Agreement
or any documents executed in connection herewith, if the Closing of the
transaction contemplated hereunder shall have occurred, (i) the aggregate
liability of Seller arising pursuant to or in connection with any
representations, warranties or other obligations (whether express or implied) of
Seller under this Agreement or any document or certificate executed or delivered
in connection herewith shall not exceed Five Hundred Thousand and 00/100 Dollars
($500,000.00) (the “Liability Ceiling”) and (ii) in no event shall Seller have
any liability to Purchaser unless and until the aggregate liability of Seller
arising pursuant to or in connection with any representations, warranties or
other obligations (whether express or implied) of Seller under this Agreement or
any document or certificate executed or delivered in connection herewith shall
exceed Twenty Thousand and 00/100 Dollars ($20,000.00) (the “Liability Floor”).
If Seller’s aggregate liability to Purchaser shall exceed the Liability Floor,
Seller shall be liable for the entire amount thereof up to but not exceeding the
Liability Ceiling. Notwithstanding the foregoing, the terms of this Section 11.2
shall not apply to Seller's obligations pursuant to Section 5.4 of this
Agreement.
11.3    Exhibits; Entire Agreement; Modification. All exhibits attached and
referred to in this Agreement are hereby incorporated herein as if fully set
forth in (and shall be deemed to be a part of ) this Agreement. This Agreement
contains the entire agreement between the parties respecting the matters herein
set forth and supersedes any and all prior agreements between the parties hereto
respecting such matters. This Agreement may not be modified or amended except by
written agreement signed by both parties. The parties hereby acknowledge and
agree that that certain Access Agreement by and between Seller and Purchaser
dated March 20, 2013 is hereby terminated and is superseded by the terms of this
Agreement.
11.4     Business Days. Whenever any action must be taken (including the giving
of notice or the delivery of documents) under this Agreement during a certain
period of time (or by a particular date) that ends (or occurs) on a non-Business
Day, then such period (or date) shall be extended until the next succeeding
Business Day. As used herein, the term “Business Day” shall be deemed to mean
any day, other than a Saturday or Sunday, on which commercial banks in the State
of Maryland are not required or authorized to be closed for business.

22

--------------------------------------------------------------------------------



11.5    Interpretation.     Section headings shall not be used in construing
this Agreement. Each party acknowledges that such party and its counsel, after
negotiation and consultation, have reviewed and revised this Agreement. As such,
the terms of this Agreement shall be fairly construed and the usual rule of
construction, to wit, that ambiguities in this Agreement should be resolved
against the drafting party, shall not be employed in the interpretation of this
Agreement or any amendments, modifications or exhibits hereto or thereto.
Whenever the words “including”, “include” or “includes” are used in this
Agreement, they shall be interpreted in a non-exclusive manner. Except as
otherwise indicated, all Exhibit and Section references in this Agreement shall
be deemed to refer to the Exhibits and Sections in this Agreement.
11.6    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Maryland.
11.7    Successors and Assigns. Purchaser may not assign or transfer its rights
or obligations under this Agreement without the prior written consent of Seller,
which consent may be given or withheld in the sole and absolute discretion of
Seller; provided, however, that Purchaser shall have the right to assign its
rights under this Agreement without the consent of Seller to a) an entity
controlled by, or under common ownership or control with, Purchaser, and/or b)
an entity that is a REIT (or that is wholly owned directly or indirectly by a
REIT) for which Purchaser or an affiliate of Purchaser acts as the investment
advisor, provided that, in the event of such an assignment or transfer, the
transferee shall assume in writing all of the transferor’s obligations hereunder
(but Purchaser shall not be released from obligations hereunder until Closing).
Notwithstanding and without limiting the foregoing, no consent given by Seller
to any transfer or assignment of Purchaser’s rights or obligations hereunder
shall be deemed to constitute a consent to any other transfer or assignment of
Purchaser’s rights or obligations hereunder and no transfer or assignment in
violation of the provisions hereof shall be valid or enforceable. Subject to the
foregoing, this Agreement and the terms and provisions hereof shall inure to the
benefit of and be binding upon the successors and assigns of the parties.
11.8    Notices. All notices, requests or other communications which may be or
are required to be given, served or sent by either party hereto to the other
shall be (a) delivered in person, (b) by facsimile and email transmission, with
receipt thereof confirmed by printed facsimile acknowledgment, (c) by overnight
delivery with any reputable overnight courier service, or (d) by deposit in any
post office or mail depository regularly maintained by the United States Postal
Office and sent by registered or certified mail, postage paid, return receipt
requested, and shall be effective upon receipt (whether refused or accepted)
and, in each case, addressed as follows:
To Seller:
c/o Federal Capital Partners
5425 Wisconsin Avenue, Suite 202
Chevy Chase, Maryland 20815
Attention: Alex Marshall
Email: alex@fcpdc.com
Facsimile: (240) 395-2053



23

--------------------------------------------------------------------------------



With a Copy To:
Linowes and Blocher LLP
7200 Wisconsin Avenue, Suite 800
Bethesda, Maryland 20814
Attention: Bryson M. Filbert, Esq.
Email: bfilbert@linowes-law.com
Facsimile: (301) 654-280
To Purchaser:
c/o Legacy Partners
4000 East Third Avenue, Suite 600
Foster City, California 94404
Attention: Jeffrey K. Byrd
Email:    Byrd@legacypartners.com
Facsimile: (650) 571-2253
With a Copy To:
Schultz & Wright, LLP
545 Middlefield Rd., Suite 160
Menlo Park, California 94025
Attention: Anne Keeler Wright, Esq.
E-mail: wright@swllp.com
Facsimile: (650) 462-0998
11.9    Third Parties. Nothing in this Agreement, whether expressed or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement upon any other person other than the parties hereto and their
respective permitted successors and assigns, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any party to this Agreement, nor shall any provision give any third
parties any right of subrogation or action over or against any party to this
Agreement. This Agreement is not intended to and does not create any third party
beneficiary rights whatsoever.
11.10    Legal Costs. The parties hereto agree that they shall pay directly any
and all legal costs which they have incurred on their own behalf in the
preparation of this Agreement, all deeds and other agreements pertaining to this
transaction, and that such legal costs shall not be part of the closing costs.
11.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. When counterparts or PDF copies have been
executed by all parties, they shall have the same effect as if the signatures to
each counterpart or copy were upon the same documents and copies of such
documents shall be deemed valid as originals. The parties agree that all such
signatures may be transferred to a single document upon the request of any
party.

24

--------------------------------------------------------------------------------



11.12    Effectiveness. In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto. Either Seller or Purchaser shall have the right
to discontinue negotiations and withdraw any draft of this Agreement at any time
prior to the full execution and delivery of this Agreement by each party hereto.
Except as otherwise stated herein, each of Seller and Purchaser assumes the risk
of all costs and expenses incurred by such party in any negotiations or
otherwise in connection with the transactions contemplated hereby.
11.13    No Implied Waivers. No failure or delay of either party in the exercise
of any right or remedy given to such party hereunder or the waiver by any party
of any condition hereunder for its benefit (unless the time specified in this
Agreement for exercise of such right or remedy has expired) shall constitute a
waiver of any other or further right or remedy nor shall any single or partial
exercise of any right or remedy preclude other or further exercise thereof or
any other right or remedy. No waiver by either party of any breach hereunder or
failure or refusal by the other party to comply with its obligations shall be
deemed a waiver of any other or subsequent breach, failure or refusal to so
comply.
11.14    Discharge of Seller’s Obligations. Except as otherwise expressly
provided in this Agreement, Purchaser’s acceptance of the Deed shall be deemed a
discharge of all of the obligations of Seller hereunder and all of Seller’s
representations, warranties, covenants and agreements in this Agreement shall
merge in the documents and agreements executed at the Closing and shall not
survive the Closing.
11.15    No Recordation. Neither this Agreement nor any memorandum thereof shall
be recorded and any attempted recordation hereof shall be void and shall
constitute a default hereunder.
11.16    Unenforceability. If all or any portion of any provision of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
then such invalidity, illegality or unenforceability shall not affect any other
provision hereof, and such provision shall be limited and construed as if such
invalid, illegal or unenforceable provision or portion thereof were not
contained herein unless doing so would materially and adversely affect a party
or the benefits that such party is entitled to receive under this Agreement.
11.17    Waiver of Trial by Jury. SELLER AND PURCHASER HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR
CONTRACT) BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS AGREEMENT.
11.18    Intentionally Deleted.
11.19    Press Releases. Any press release or other public disclosure regarding
this Agreement or the transaction contemplated hereby shall not be made prior to
the Closing without Seller’s prior written consent except as may be required by
law, regulation, rule or court order.

25

--------------------------------------------------------------------------------



11.20    Exclusivity. Seller hereby agrees that from the date of this Agreement
through the earlier of the termination of this Agreement by any party hereto or
the Closing Date, Seller shall not market the Property for sale or engage in
negotiations with any other party other than Purchaser for the sale of the
Property.
11.21    Notice to Purchaser concerning the Chesapeake and Atlantic Coastal Bays
Critical Area. Purchaser is advised that all or a portion of the property may be
located in the “critical area” of the Chesapeake and Atlantic Coastal Bays, and
that additional zoning, land use, and resource protection regulations apply in
this area. The “critical area” generally consists of all land and water areas
within 1,000 feet beyond the landward boundaries of State or private wetlands,
the Chesapeake Bay, the Atlantic Coastal Bays, and all of their tidal
tributaries. The “critical area” also includes the waters of and lands under the
Chesapeake Bay, the Atlantic Coastal Bays, and all of their tidal tributaries to
the head of tide. For information as to whether the property is located within
the critical area, buyer may contact the local department of planning and
zoning, which maintains maps showing the extent of the critical area in the
jurisdiction. Allegany, Carroll, Frederick, Garrett, Howard, Montgomery, and
Washington counties do not include land located in the critical area.
11.22    Survival. The provisions of this Section 11 shall survive the Closing
or earlier termination of this Agreement.
[SIGNATURE PAGE FOLLOWS]

26

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
SELLLER:
FCP CRYSTAL PARK, LLC, a Maryland limited
liability company
By:
FCP Fund I Trust, its Sole Member

By:
/s/ Authorized Signatory

Name:
__________________

Title:
___________________



PURCHASER:
KBS-LEGACY APARMENT COMMUNITY
REIT VENTURE, LLC, a Delaware limited liability
company
By:
Legacy Partners Residential Realty LLC, a

Delaware limited liability company, its Managing
Member
By:
/s/ Guy K. Hays

Name: Guy K. Hays
Title:
as Trustee of the Hays 2009 Revocable

Trust u/d/t dated November 12, 2009,
a Managing Member



27

--------------------------------------------------------------------------------



LIST OF EXHIBITS


Exhibit A – Legal description of the Land
Exhibit B – Form of Escrow Agreement
Exhibit C – Form of Deed
Exhibit D – Form of Assignment and Assumption of Leases
Exhibit E – Form of Bill of Sale and General Assignment
Exhibit F – Form of FIRPTA
Exhibit G – Form of Assignment and Assumption of Contracts
Exhibit H – Form of Tenant Notice
Exhibit I – Reserved
Exhibit J – List of Leases
Exhibit K – List of Service Contracts
Exhibit L – List of Property Materials
Exhibit M – Form of Real Estate Transfer Disclosure Statement
Exhibit N – Form of City of Frederick Disclosure Statement



28

--------------------------------------------------------------------------------



EXHIBIT A
(Legal description of the Land)
All that certain property located in Frederick County, Maryland more
particularly described as follows:
Section 3-R, containing 16.345 acres of land, more or less, as set forth on plat
entitled “Consolidated Plat, Section 3-R, Waterford”, as recorded in Plat Book
45 at Plat 105, among the Land Records of Frederick County, Maryland.
TAX I.D. No. 02-155591

29

--------------------------------------------------------------------------------



EXHIBIT B
(Form of Escrow Agreement)
ESCROW AGREEMENT
THIS ESCROW AGREEMENT (this “Agreement”) is dated as of the ___ day of March,
2013 by and among CONTINENTAL TITLE GROUP, a __________ (“Escrowee”), FCP
CRYSTAL PARK, LLC, a Maryland limited liability company (“Seller”), and
KBS-LEGACY APARTMENT COMMUNITY REIT VENTURE, LLC, a Delaware limited liability
company (“Purchaser”).
W I T N E S S E T H
WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of March ____, 2013, for the purchase and sale of the
property known as the Crystal Park at Waterford Apartments located in Frederick,
Maryland (the “Property”), as more particularly described therein (hereinafter
referred to as the “Contract”);
WHEREAS, the Contract provides for the terms and conditions applicable to the
sale and purchase of the Property and the performance obligations and rights of
Seller and Purchaser; and
WHEREAS, Seller and Purchaser agree, pursuant to the Contract, that Escrowee
shall hold the Deposit in escrow (capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Contract) in accordance with the
terms and conditions of the Contract and this Agreement.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Appointment of Agent.
1.1    Purchaser and Seller hereby appoint Escrowee to act as their escrow agent
on the terms and conditions hereinafter set forth, and Escrowee accepts such
appointment.
1.2    Escrowee agrees to hold the Deposit on behalf of the parties to the
Contract, and to apply, disburse and deliver the Deposit as provided in the
Contract and this Agreement. In the event of any conflict between the terms and
conditions of the Contract and the terms or conditions of this Agreement, as to
the obligations of Escrowee, the terms and conditions of this Agreement shall
govern and control.
2.    Disposition of the Deposit.
2.1    Escrowee shall return the Initial Deposit to Purchaser without further
instruction from Seller in the event Escrowee has not received the Additional
Deposit on or prior to 5:00 p.m. Eastern time on April 16, 2013.
2.2    Escrowee shall pay the Deposit to Seller or otherwise in accordance with
the terms of the Contract or joint instruction signed by both Seller and
Purchaser. If prior to the



--------------------------------------------------------------------------------



Closing, either party alone makes a demand upon Escrowee for delivery of the
Deposit, Escrowee shall give notice to the other party of such demand. If a
notice of objection to the proposed payment is not received from the other party
within seven (7) Business Days after the giving of notice by Escrowee, Escrowee
is hereby authorized to deliver the Deposit to the party who made the demand. If
Escrowee receives a notice of objection within said period, then Escrowee shall
continue to hold the Deposit and thereafter pay it to the party entitled when
Escrowee receives (a) notice from the objecting party withdrawing the objection,
or (b) a notice signed by both parties directing disposition of the Deposit, or
(c) a judgment or order of a court of competent jurisdiction.
2.3    Nothing in this Section 2 shall have any effect whatsoever upon
Escrowee’s rights, duties, and obligations under Section 3 below.
3.    Concerning Escrowee.
3.1    Escrowee shall be protected in relying upon the accuracy, acting in
reliance upon the contents, and assuming the genuineness of any notice, demand,
certificate, signature, instrument or other document which is given to Escrowee
without verifying the truth or accuracy of any such notice, demand, certificate,
signature, instrument or other document;
3.2    Escrowee shall not be bound in any way by any other contract or
understanding between Seller and Purchaser, whether or not Escrowee has
knowledge thereof or consents thereto unless such consent is given in writing;
3.3    Escrowee’s sole duties and responsibilities shall be to hold and disburse
the Deposit in accordance with this Agreement and the Contract; provided,
however, that Escrowee shall have no responsibility for the clearing or
collection of the check representing the Deposit;
3.4    Upon the disbursement of the Deposit in accordance with this Agreement,
Escrowee shall be relieved and released from any liability under this Agreement;
3.5    Escrowee may resign at any time upon at least ten (10) Business Days
prior written notice to Seller and Purchaser hereto. If, prior to the effective
date of such resignation, Seller and Purchaser hereto shall have approved, in
writing, a successor escrow agent, then upon the resignation of Escrowee,
Escrowee shall deliver the Deposit to such successor escrow agent. From and
after such resignation and the delivery of the Deposit to such successor escrow
agent, Escrowee shall be fully relieved of all of its duties, responsibilities
and obligations under this Agreement, all of which duties, responsibilities and
obligations shall be performed by the appointed successor escrow agent. If for
any reason Seller and Purchaser shall not approve a successor escrow agent
within such period, Escrowee may bring any appropriate action or proceeding for
leave to deposit the Deposit with a court of competent jurisdiction, pending the
approval of a successor escrow agent, and upon such deposit Escrowee shall be
fully relieved of all of its duties, responsibilities and obligations under this
Agreement;
3.6    Seller and Purchaser hereby agree to, jointly and severally, indemnify,
defend and hold harmless Escrowee from and against any liabilities, damages,
losses, costs or

2

--------------------------------------------------------------------------------



expenses incurred by, or claims or charges made against, Escrowee (including
reasonable attorneys’ fees and disbursements) by reason of Escrowee performing
its obligations pursuant to, and in accordance with, the terms of this
Agreement, but in no event shall Escrowee be indemnified for its negligence,
willful misconduct or breach of the terms of this Agreement;
3.7    In the event that a dispute shall arise in connection with this Agreement
or the Contract, or as to the rights of Seller and Purchaser in and to, or the
disposition of, the Deposit, Escrowee shall have the right to (w) hold and
retain all or any part of the Deposit until such dispute is settled or finally
determined by litigation, arbitration or otherwise, or (x) deposit the Deposit
in an appropriate court of law, following which Escrowee shall thereby and
thereafter be relieved and released from any liability or obligation under this
Agreement, or (y) institute an action in interpleader or other similar action
permitted by stakeholders in the State of Maryland, or (z) interplead Seller or
Purchaser in any action or proceeding which may be brought to determine the
rights of Seller and Purchaser to all or any part of the Deposit; and
3.8    Escrowee shall not have any liability or obligation for loss of all or
any portion of the Deposit by reason of the insolvency or failure of the
institution of depository with whom the escrow account is maintained.
4.    Termination.
This Agreement shall automatically terminate upon the delivery or disbursement
by Escrowee of the Deposit in accordance with the terms of the Contract and
terms of this Agreement, as applicable.
5.    Notices.
All notices, requests or other communications which may be or are required to be
given, served or sent by any party hereto to any other party hereto shall be
deemed to have been properly given, if in writing and shall be deemed delivered
(a) upon delivery, if delivered in person, (b) by facsimile and email
transmission, with receipt thereof confirmed by printed facsimiled transmission
acknowledgment, (c) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, or (d) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the United States Postal Office and sent by
registered or certified mail, postage paid, return receipt requested, and in
each case, addressed as follows:
To Seller:
c/o Federal Capital Partners
5425 Wisconsin Avenue, Suite 202
Chevy Chase, Maryland 20815
Attention: Alex Marshall
Email: alex@fcpdc.com
Facsimile: (240) 395-2053

3

--------------------------------------------------------------------------------



With a Copy To:
Linowes and Blocher LLP
7200 Wisconsin Avenue, Suite 800
Bethesda, Maryland 20814
Attention: Bryson M. Filbert, Esq.
Email: bfilbert@linowes-law.com
Facsimile: (301) 654-2801
To Purchaser:
c/o Legacy Partners
4000 East Third Avenue, Suite 600
Foster City, California 94404
Attention: Jeffrey K. Byrd
Email:    Byrd@legacypartners.com
Facsimile: (650) 571-2253
With a Copy To:
Schultz & Wright, LLP
545 Middlefield Rd., Suite 160
Menlo Park, California 94025
Attention: Anne Keeler Wright, Esq.
Facsimile: (650) 462-0998
E-mail: wright@swllp.com
If to Escrowee:
Continental Title Group
1500 Whetstone Way
Suite T-100
Baltimore, Maryland 21230
Attention: James D. Fisher
Email: jfisher@continentaltg.com
Facsimile: (410) 837-0866
6.    Governing Law/Waiver of Trial by Jury.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MARYLAND APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH
STATE. THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

4

--------------------------------------------------------------------------------



7.    Successors.
This Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto; provided, however, that
except as expressly provided herein as to the Escrowee, this Agreement may not
be assigned by any party without the prior written consent of the other parties.
8.    Entire Agreement.
This Agreement, together with the Contract, contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.
9.    Amendments.
Except as expressly provided in this Agreement, no amendment, modification,
termination, cancellation, rescission or supersession to this Agreement shall be
effective unless it shall be in writing and signed by each of the parties
hereto.
10.    Counterparts and/or PDF Signatures.
This Agreement may be executed in any number of counterparts, including
counterparts transmitted by PDF, any one of which shall constitute an original
of this Agreement. When counterparts or PDF copies have been executed by all
parties, they shall have the same effect as if the signatures to each
counterpart or copy were upon the same documents and copies of such documents
shall be deemed valid as originals. The parties agree that all such signatures
may be transferred to a single document upon the request of any party. This
Agreement shall not be binding unless and until it shall be fully executed and
delivered by all parties hereto.
11.    Severability.
If any provision of the Agreement or the application of any such provision to
any person or circumstance shall be held invalid, illegal, or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof.
[Remainder of Page Intentionally Left Blank]

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement as of the date and year first above written.
ESCROWEE:
CONTINENTAL TITLE GROUP, a __________
By:
_________________________

Name:
James D. Fisher

Title:
SELLER:
FCP CRYSTAL PARK, LLC, a Maryland limited
liability company
By:
FCP Fund I Trust, its Sole Member

By:
______________________________

Alex Marshall, Vice President


PURCHASER:
KBS-LEGACY APARTMENT COMMUNITY REIT
VENTURE, LLC, a Delaware limited liability company
By:
Legacy Partners Residential Realty LLC, a Delaware

limited liability company, its Managing Member
By:
_______________________________

Name:
Title:











6

--------------------------------------------------------------------------------


EXHIBIT C
(Form of Deed)
SPECIAL WARRANTY DEED
THIS SPECIAL WARRANTY DEED is made this ______ day of _________ 2013, by and
between FCP CRYSTAL PARK, LLC, a Maryland limited liability company (“Grantor”),
and KBS________________________________, a ___________________ (“Grantee”).
WITNESSETH, that in consideration of the sum of Ten Dollars ($10.00) in hand
paid by Grantee, the receipt and sufficiency of which are acknowledged by
Grantor, Grantor does hereby grant and convey in fee simple unto Grantee, its
successors and assigns, all that piece of land situate, lying, and being in the
State of Maryland, and being more particularly described as follows: See Exhibit
A attached hereto.
BEING the same land conveyed to Grantor by deed recorded as Instrument No.
______.
SUBJECT TO the matters listed on Exhibit B attached hereto.
TOGETHER WITH all the buildings and improvements on the above-described land,
erected, made or being; and all and every rights-of-way, alleys, ways, waters,
easements, privileges, appurtenances, and advantages, to the same belonging or
in anywise appertaining; and all the estate, title, right, interest and claim,
either at law or in equity, or otherwise, of the Grantor of, in, to or out of
the above-described land and premises, and all right, title and interest of the
Grantor in and to the land lying in the bed of any street, road or highway (open
or proposed) in front of, adjoining or servicing the above-described land,
including condemnation awards or payments in lieu thereof as a result of a
change of grade, alignment or access rights.
TO HAVE AND TO HOLD the land and premises above described and hereby intended to
be conveyed, together with the building and improvements erected thereon and all
rights, privileges, appurtenances, easements and advantages belonging and
pertaining to the use and benefit of the Grantee, in fee simple, forever.
AND the Grantor covenants and warrants specially the property hereby conveyed
and covenants to execute such further assurances as may be requisite.
[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has duly executed this Special Warranty Deed
as of the date set forth above.
GRANTOR:
FCP CRYSTAL PARK, LLC, a Maryland limited
liability company
By:
FCP Fund I Trust, its Sole Member

By:
________________________________

Alex Marshall, Vice President




 
***
 
 
STATE OF MARYLAND
*
 
 
 
*
to wit:
 
COUNTY OF MONTGOMERY
*
 
 

I HEREBY CERTIFY that on this ______ day of ________ 2013, before me, a Notary
Public in and for the State of Maryland, County of ___________, personally
appeared Alex Marshall, known to me (or satisfactorily proven) to be the Vice
President of FCP Fund I Trust, the sole member of FCP CRYSTAL PARK, LLC, and
that such person, being authorized to do so, executed the foregoing and annexed
instrument for the purposes therein contained.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.


____________________________________
Notary Public
My Commission Expires:_______________
[NOTARIAL SEAL]




--------------------------------------------------------------------------------


* * *
ATTORNEY’S CERTIFICATION
THE UNDERSIGNED, a member in good standing of the Bar of the Court of Appeals of
Maryland, hereby certifies that the foregoing deed was prepared by me or under
my supervision.
_________________________________________
Bryson M. Filbert
* * *
For the Clerk of Court:
Grantor:___________________________________
Grantor’s Interest:___________________________
Grantor’s Address:___________________________
Grantee:___________________________________
Grantee’s Interest:___________________________
Grantee’s Address:___________________________
Street Address of Property:____________________
Parcel Identifier (Tax Account) No.:_____________
Title Insurer:_______________________________




--------------------------------------------------------------------------------


2013
Maryland
Form
Certification of Exemption from Withholding Upon Disposition of Maryland Real
Estate
Affidavit of Residence or Principal Residence



Based on the certification below, Transferor claims exemption from the tax
withholding requirements of §10-912 of the Tax-General Article, Annotated Code
of Maryland. Section 10-912 provides that certain tax payments must be withheld
and paid when a deed or other instrument that effects a change in ownership of
real property is presented for recordation. The requirements of §10-912 do not
apply when a transferor provides a certification of Maryland residence or
certification that the transferred property is the transferor's principal
residence.
1. Transferor Information
Name of Transferor


FCP CRYSTAL PARK, LLC







2. Reasons for Exemption
Resident
Status
X I, Transferor, am a resident of the State of Maryland.
¨ Transferor is a resident entity as defined in Code of Maryland Regulations
(COMAR)
03.04.12.02B(11), I am an agent of Transferor, and I have authority to sign this
document
on Transferor’s behalf.
Principal Residence
¨    Although I am no longer a resident of the State of Maryland, the Property
is my principal residence as defined in IRC 121 and is recorded as such with the
State Department of Assessments and Taxation.

Under penalty of perjury, I certify that I have examined this declaration and
that, to the best of my knowledge, it is true, correct, and complete.
3a. Individual Transferors
 
 
 
Witness
 
Name
 
 
 
 
 
Signature





3b. Entity Transferors
 
 
FCP CRYSTAL PARK, LLC
Witness/Attest
 
Name of Entity
By: FCP Fund I Trust, its Sole Member
 
 
By:
 
 
Alex Marshall
 
 
Name
 
 
Vice President
 
 
Title


--------------------------------------------------------------------------------


EXHIBIT A TO DEED
LEGAL DESCRIPTION


All that certain property located in Frederick County, Maryland more
particularly described as follows:
Section 3-R, containing 16.345 acres of land, more or less, as set forth on plat
entitled “Consolidated Plat, Section 3-R, Waterford”, as recorded in Plat Book
45 at Plat 105, among the Land Records of Frederick County, Maryland.
TAX I.D. NO. 02-155591


--------------------------------------------------------------------------------


EXHIBIT D


(Form of Assignment and Assumption of Leases)


ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is executed as of
the ____ day of __________, 2013 by and between FCP CRYSTAL PARK, LLC, a
Maryland limited liability company (“Assignor”), whose address is 5425 Wisconsin
Avenue, Suite 202, Chevy Chase, Maryland 20815, and
_____________________________, a _____________________, whose address is 620
Newport Center Drive, Suite 1300, Newport Beach, California 92660 (“Assignee”).
WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Property (as such term is described in that certain Purchase and
Sale Agreement dated as of March _____, 2013 between Assignor and Assignee)
commonly known as Crystal Park at Waterford Apartments.
WHEREAS, the Property is encumbered by those certain tenants (the “Tenants”)
occupying space under the leases listed and described on Exhibit A annexed
hereto and made a part hereof (collectively, the “Tenant Leases”).
WHEREAS, Assignor desires to transfer and assign to Assignee, and Assignee
desires to assume as provided herein, all of Assignor’s right, title and
interest in and to the Tenant Leases.
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Assignor hereby transfers and assigns to Assignee all right, title and
interest of Assignor in and to the Tenant Leases.
2.Assignee hereby affirmatively and unconditionally assumes all of Assignor’s
obligations and liabilities under the Tenant Leases accruing from and after the
date hereof.
3.This Assignment is made without warranty, representation, or guaranty by, or
recourse against Assignor of any kind whatsoever.
4.This Assignment may be executed in any number of counterparts, each of which
may be executed by any one or more of the parties hereto, but all of which shall
constitute one and the same instrument, and shall be binding and effective when
all parties hereto have executed and delivered at least one counterpart.
5.The terms and provisions of this Assignment shall be binding upon and inure to
the benefit of the respective parties hereto, and their respective successors
and assigns.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the day and year first written above.
ASSIGNOR:


FCP CRYSTAL PARK, LLC, a Maryland limited
liability company


By:
FCP Fund I Trust, its Sole Member





By:
________________________________

Alex Marshall, Vice President




ASSIGNEE:




________________________________________, a
__________________________________________




By:
_____________________________________

Name: _______________________________
Title: ________________________________












--------------------------------------------------------------------------------


EXHIBIT A TO ASSIGMENT OF LEASES


(List of Leases)




--------------------------------------------------------------------------------


EXHIBIT E
(Form of Bill of Sale and General Assignment)
BILL OF SALE AND GENERAL ASSIGNMENT
THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Assignment”) is executed as of
the ____ day of _____________, 2013 by FCP CRYSTAL PARK, LLC (“Assignor”), whose
address is 5425 Wisconsin Avenue, Suite 202, Chevy Chase, Maryland 20815, and
_____________________________________, a ____________________________, whose
address is 620 Newport Center Drive, Suite 1300, Newport Beach, California 92660
(“Assignee”).
WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Property (as such term is described in that certain Purchase and
Sale Agreement dated as of February ______, 2013 between Assignor and Assignee)
commonly known as Crystal Park at Waterford Apartments.
WHEREAS, Assignor desires to assign, transfer, setover and deliver to Assignee
all of Assignor’s rights, if any, in and to all furnishings, fixtures, fittings,
appliances, apparatus, equipment, machinery, marketing materials and other items
of personal property, if any, owned by Assignor and affixed or attached to, or
placed or situated upon, the Property including, but not limited to, those items
listed on Exhibit A attached hereto (collectively, the “Personal Property”),
together with the following incidental rights and appurtenances relating to the
Property: (i) to the extent assignable without third party consents or any cost
or expense to Assignor, all of Assignor’s right, title and interest in and to
all use, occupancy, building and operating permits, licenses, approvals,
documents, instruments, if any, issued from time to time with respect to the
Property; provided, however, if any such assignment may be made at an additional
cost or expense, Assignor shall assign all of Assignor’s right, title and
interest therein if and to the extent Assignee shall pay (at Assignee’s
election) such additional cost or expense; (ii) all of Assignor’s right, title
and interest in and to all existing and assignable guaranties and warranties
(express or implied), if any, issued in connection with the construction,
alteration and repair of the Property and/or the purchase, installation and the
repair of the Personal Property; (iii) domain names, iv) historic leasing and/or
management data (including, but not limited to LRO data and YieldStar Site Owner
Data), v) plans and specifications, vi) drawings, vii) surveys, viii) the right
to use the name "Crystal Park at Waterstone ", and ix) all telephone listings
and other items of intangible personal property relating solely to the Property,
including, but not limited to easements, hereditaments, rights of way,
appurtenances, oil, gas and mineral rights, water and riparian rights, airspace
rights and development rights (collectively, the “Assigned Property”).
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.    Assignor hereby assigns, transfers, sets over and delivers to Assignee,
its successors and assigns, all of Assignor’s right, title and interest, if any,
in and to the Assigned Property.


--------------------------------------------------------------------------------


2.    This Assignment is made without warranty, representation, or guaranty by,
or recourse against Assignor of any kind whatsoever.
3.    The terms and provisions of this Assignment shall be binding upon and
inure to the benefit of the respective parties hereto, and their respective
successors and assigns.
IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly executed as
of the day and year first written above.
ASSIGNOR:


FCP CRYSTAL PARK, LLC, a Maryland limited
liability company


By:
FCP Fund I Trust, its Sole Member





By:
________________________________

Alex Marshall, Vice President








--------------------------------------------------------------------------------


EXHIBIT A TO BILL OF SALE AND GENERAL ASSIGNMENT
(Personal Property)








--------------------------------------------------------------------------------


EXHIBIT F
(Form of FIRPTA)
FIRPTA
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by FCP Crystal Park, LLC, a
Maryland limited liability company (“Seller”), Seller hereby certifies the
following:
1.    Seller is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or foreign person (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);
2.
Seller’s U.S. taxpayer identification number is ____________;

3.
Seller is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of the
Internal Revenue Code; and

4.
Seller’s principal place of business is 5425 Wisconsin Avenue, Suite 202, Chevy
Chase, Maryland 20815.

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
The undersigned officer of Seller declares that he has examined this
certification and to the best of his knowledge and belief it is true, correct
and complete, and he further declares that he has authority to sign this
document on behalf of Seller.
SELLER:
FCP CRYSTAL PARK, LLC, a Maryland limited
liability company


By:
FCP Fund I Trust, its Sole Member





By:
________________________________

Alex Marshall, Vice President








--------------------------------------------------------------------------------


EXHIBIT G
(Form of Assignment and Assumption of Contracts)
ASSIGNMENT AND ASSUMPTION OF CONTRACTS
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is executed as
of the ____ day of __________, 2013 by and between FCP CRYSTAL PARK, LLC, a
Maryland limited liability company (“Assignor”), whose address is 5425 Wisconsin
Avenue, Suite 202, Chevy Chase, Maryland 20815, and ___________________________,
a __________________________, whose address is 620 Newport Center Drive, Suite
1300, Newport Beach, California 92660 (“Assignee”).
WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Property (as such term is described in that certain Purchase and
Sale Agreement dated as of February ____, 2013 between Assignor and Assignee).
WHEREAS, in connection with its ownership and management of the Property,
Assignor has entered into those certain maintenance, service and supply
contracts and equipment leases, in effect on the date hereof, listed and
described on Exhibit A annexed hereto and made a part hereof (collectively, the
“Contracts”).
WHEREAS, Assignor desires to transfer and assign to Assignee, and Assignee
desires to assume as herein provided, all of Assignor’s right, title and
interest in and to the Contracts.
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.    Assignor hereby transfers and assigns to Assignee all right, title and
interest of Assignor in and to the Contracts.
2.    This Assignment shall constitute a direction and full authority to any
person or entity that is a party to any of the Contracts to perform its
obligation under the Contracts for the benefit of Assignee without further proof
to any such party of the assignment to Assignee of the Contracts.
3.    Assignee hereby affirmatively and unconditionally assumes all of the
obligations and liabilities of Assignor under the Contracts accruing from and
after the date hereof.
4.    This Assignment is made without warranty, representation, or guaranty by,
or recourse against Assignor of any kind whatsoever.
5.    This Assignment may be executed in any number of counterparts, each of
which may be executed by any one or more of the parties hereto, but all of which
shall constitute one and the same instrument, and shall be binding and effective
when all parties hereto have executed and delivered at least one counterpart.


--------------------------------------------------------------------------------


6.    The terms and provisions of this Assignment shall be binding upon and
inure to the benefit of the respective parties hereto, and their respective
successors and assigns.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the day and year first written above.
ASSIGNOR:


FCP CRYSTAL PARK, LLC, a Maryland limited
liability company


By:
FCP Fund I Trust, its Sole Member





By:
________________________________

Alex Marshall, Vice President




ASSIGNEE:


________________________________________, a
__________________________________________




By:
_____________________________________

Name:
Title:


--------------------------------------------------------------------------------


EXHIBIT A TO ASSIGNMENT OF CONTRACTS
(Contracts)




--------------------------------------------------------------------------------


EXHIBIT H
(Form of Tenant Notice)
_____________________, 2013
To:
All tenants of Crystal Park at Waterford Apartments (the “Property”)

Dear Tenants:
You are hereby notified that, as of the date of this letter, FCP CRYSTAL PARK,
LLC, a Maryland limited liability company (“Assignor”), has sold and conveyed
the Property to _______________________________, a _____________________________
(“Assignee”). In connection with that conveyance, Assignor has also assigned,
and Assignee has assumed, all rights and interest in your lease of space within
the Property, together your security deposit(s).
From and after the date of this letter, all rent and other sums payable under
your lease shall be paid to “______________” at the following address or such
address as Assignee may hereafter designate:
________________________
________________________
________________________
________________________
In addition, any questions, concerns or other communications regarding your
lease or security deposits(s) should be directed to the attention of the
following property manager for Assignee:
________________________
________________________
________________________
________________________
If you have any questions regarding any of this information, please contact the
Assignee’s property manager, named above.
FCP CRYSTAL PARK, LLC, a Maryland limited
liability company


By:
FCP Fund I Trust, its Sole Member





By:
________________________________

Alex Marshall, Vice President






--------------------------------------------------------------------------------


EXHIBIT I
(Reserved)




--------------------------------------------------------------------------------


EXHIBIT J
(List of Leases)



--------------------------------------------------------------------------------


Rent Roll
 
 
Crystal Park (000000491)
 
 
 
 
 
Unit
 
Name
 
 
 
Current/Notice Residents
 
 
 
 
 
101
 
Meghan Blom
102
 
Mitchell rose
103
 
Caroline Reed
104
 
Thomas McCarthy
105
 
Joe McGregor
106
 
Patricia Reilly
107
 
Kathryn Kalamajka 2x
108
 
Lisa Hawkins
109
 
Joell Lahti
110
 
Denis King
111
 
VACANT
112
 
Andrea Harris
113
 
Kim Klutterman
114
 
Marcia Hirt-Reigeluth
115
 
VACANT
116
 
Bill & Debbie Spates
117
 
JESSICA RIPPEON
118
 
Kathy Heaton
119
 
Ana & Jose Garcia
120
 
VACANT
121
 
SAMITHA NIX
122
 
Daniel DePaz
123
 
TIARAH HOLLAND
124
 
Craig Tyler
125
 
Brad Jurich
126
 
Mike Sweeney
127
 
VACANT
128
 
Kelly and Brushaun Lagway
129
 
Ernest Oyler
130
 
Roman Laterza
131
 
Lorren Kaberle
132
 
Irwin Anderson
133
 
CYNTHIA HAMILTON
134
 
Ann Daniells
135
 
Terry Ingham
136
 
Brent Hill


--------------------------------------------------------------------------------


Unit
 
Name
 
 
 
Current/Notice Residents
 
 
 
 
 
137
 
Rodney Reed
138
 
Kenneth Jacobs
139
 
Shannon Solt
140
 
Melissa Raymond
141
 
Carly Wilding
142
 
David Roser 2x
143
 
Thomas Konrad
144
 
Sara Brown
145
 
Alexis Fissel
146
 
Brooke Whetstone
147
 
Aaron Whipp
148
 
Michael Davidson
149
 
Calvin Doudt
150
 
Adam Lineberry
151
 
Lisa Shriver
152
 
Lacy Spielman
153
 
Model
154
 
Stacey Harmon
155
 
Lauren Argenta
156
 
Crystal Willoughby
157
 
Lela Schreiber
158
 
Patricia Mossburg
159
 
Fancy Melton
160
 
Jerry Hoffman
161
 
Chris Powell
162
 
Michael Lane
163
 
Anders Detterberg
164
 
MARCIA PATTERSON
165
 
Elyse Steiner
166
 
Priya Balasubramanian
167
 
George Knizewski
168
 
Shardae Chaconas
169
 
Ashley Simon
170
 
Alyssa Degroat
171
 
Mathew Gilbride
172
 
Darnell Broadnax
173
 
William Conroy
174
 
Sagar Kudchodkar
175
 
Shannon Melia
176
 
Eric and Ana Frazier
 
 
 
Rent Roll
 
 


--------------------------------------------------------------------------------


Unit
 
Name
 
 
 
Current/Notice Residents
 
 
 
 
 
177
 
Joseph Shaw
178
 
Alyson Baker
179
 
Ann Berkman
180
 
Futurenet Group
181
 
Heather Olsen
182
 
Gary Williams
183
 
Maxine Buige
184
 
Roderick Calloway
185
 
John Coffin Tufts University
186
 
LaKeisha Baffoe-Bonnie
187
 
Phyllis Adams
188
 
Model
189
 
Jason Centano
190
 
Chih-Yuang (Edward) Chiang
191
 
Theresa Carpenter
192
 
Stephen Ford
193
 
Marsha Kirdnual
194
 
Shunsuke Tanigawa
195
 
Jon Hershberger
196
 
Margaret Bladen
197
 
Alex Tosti 2x
198
 
Ronald Cherry
199
 
Carole Jones
200
 
Renee Nirmal
201
 
Jo Connour
202
 
Tommy Clark
203
 
Robert Williams
204
 
VACANT
205
 
Mark McKinney 2x
206
 
Andrea Bickley
207
 
Terry Nguyen
208
 
Thomas Schneider
209
 
John Grimley
210
 
Paul Malatesta
211
 
Trevor Lauer
212
 
Bill Rose
213
 
ROSEALEEN LOVEJOY
214
 
Chase Mclendon
215
 
Kelly Stiles
216
 
Samantha Rose
 
 
 
Rent Roll
 
 


--------------------------------------------------------------------------------


Unit
 
Name
 
 
 
Current/Notice Residents
 
 
 
 
 
217
 
Harvey Clemons
218
 
Karla Montenegro and Lauren
219
 
Anthony Smothers
220
 
Andrew Bailey
221
 
Eileen Langstraat
222
 
Jacqueline Wuertz
223
 
Mark Cullins
224
 
Jane Navarro
225
 
Diana Clarke
226
 
Yussef Laslami
227
 
Brian Smith
228
 
VACANT
229
 
Jose Hakes
230
 
Steven Brown
231
 
Kimberly Drapeau
232
 
Peter Henin
233
 
Bruce Smith
234
 
Jason Spence x2
235
 
Brian Hoffman
236
 
Jaime Arias
237
 
Samantha Connors
238
 
Kieran Lee
239
 
David Prunner
240
 
Eve Shafi
241
 
Beverly Grubbs
242
 
VACANT
243
 
Rebecca Au
244
 
Susan Smith 2x
245
 
Sharon Zearfoss 2x
246
 
Kelvin Milford
247
 
Kara Thorndyke
248
 
John Helm
249
 
Lucas Barker
250
 
Kevin Kundrat
251
 
Aleshia Oland
252
 
Bernice and Donald Wiles
253
 
Jamel Sapia
254
 
Norland James
255
 
Todd Benedict
256
 
Jim Chon
 
 
 
Rent Roll
 
 


--------------------------------------------------------------------------------


Unit
 
Name
 
 
 
Current/Notice Residents
 
 
 
 
 
257
 
Claire Deleage
258
 
David Cao
259
 
Jacqueline Coupe
260
 
Ashley Daniel
261
 
VACANT
262
 
Amanda Johnson
263
 
Alvin Badillo
264
 
Mona Bernardo
265
 
Joseph Ganely
266
 
Ian Morrissey
267
 
Mary Vaughn & James
268
 
Tammy Bowers
269
 
Thomas Hodges
270
 
Valerie LaDue
271
 
Rami Doueiri
272
 
Scott Barrows
273
 
Sheri Fake
274
 
Difoliscia Hardy
275
 
Frank mariona
276
 
Sharon Boyd
277
 
Shelitha Anderson - Simpson
278
 
Beth Fogarty
279
 
VACANT
280
 
Donna Boyd
281
 
Samuel Henry
282
 
Charles Wallace
283
 
Luis Estrella
284
 
James Cannon
285
 
Jennifer Tindale
286
 
William Eason
287
 
Andrew Wheelock
288
 
VACANT
289
 
Stephen Grate
290
 
Belete Desimmie
291
 
David Dixon
292
 
Javier Folger
293
 
Mathew Cotter
294
 
Mike Tierney
295
 
Ronnie Ann Powell
296
 
Asser Elsamahy
 
 
 
Rent Roll
 
 


--------------------------------------------------------------------------------


Unit
 
Name
 
 
 
Current/Notice Residents
 
 
 
 
 
297
 
Thomas Momberg
298
 
Lindsay Linthicum
299
 
Travis Brown
300
 
Ryan Link
301
 
VACANT
302
 
VACANT
303
 
Roberto Camerieri
304
 
Dave and Sally Dolch
305
 
Abdulelah Almazrua
306
 
John Yeager
307
 
Kevin Miller
308
 
James Hopkins
309
 
Erkan Kris
310
 
Ann Fritton
311
 
Rebecca Hanna
312
 
Pearleen Butler
313
 
Kathi Morgan
314
 
Hannah Barton
315
 
Deborah Parsons
316
 
Greg St. Louis
317
 
Tom Boone
318
 
VACANT
319
 
Brenna Hill
320
 
Abdullah Ismaeel
321
 
Miranda Hughes
322
 
Ron Pryber
323
 
Suzanne Williams
324
 
Charles Gregory
325
 
Donna Napolitano
326
 
Roberta Richard
327
 
Adam Nack
328
 
Ouahid Abdou
329
 
Holly Hartung
330
 
Linyi Wei
331
 
Jessie McGihon
332
 
Ariel Lee
333
 
VACANT
334
 
VACANT
335
 
Kitty Poole
336
 
Katie Reidy
 
 
 
Rent Roll
 
 


--------------------------------------------------------------------------------


Unit
 
Name
 
 
 
Current/Notice Residents
 
 
 
 
 
337
 
Richard Stewart
338
 
Joseph Thomas
339
 
Douglas Delareza
340
 
Kelly Vaughn
341
 
Cynthia Allen x2
342
 
Kyndal & Kyle Cook
343
 
Wei Lu
344
 
Rawle Tucker
345
 
Heather Nichols
346
 
Anny Sarmieuto
347
 
Carolyn Keeton
348
 
Devon Tucker
349
 
Michael Mills
350
 
VACANT
351
 
Ryan Tabor
352
 
Caroline Eick
353
 
Ryan Gregory
354
 
Ryan Jakubco
355
 
Samantha Hilderbrand 2x
356
 
Marshall Pye
357
 
Glen Putnam
358
 
Anthony Fazio
359
 
Debra O'Dell
360
 
Kenneth Fontaine
361
 
Dilip Patel
362
 
William Stover
363
 
Robin Snoots
364
 
Mary Scibelli
365
 
Mark Ragonesi
366
 
VACANT
367
 
Dillon Trullson
368
 
Richard Sheffield
369
 
Lisa Mayer
370
 
Esther Lewis-Fiammetta
371
 
Hwang Soon-Kyung
372
 
Emmet Ellis
373
 
Ken Ishikawa
374
 
VACANT
375
 
Erin Sutton
376
 
Jessica Rose
 
 
 
Rent Roll
 
 


--------------------------------------------------------------------------------


Unit
 
Name
 
 
 
Current/Notice Residents
 
 
 
 
 
377
 
Sarah Palazzolo Packard
378
 
Amit Adhikari
379
 
Laila Elisa Delviks
380
 
Thomas Whitman
381
 
Kerri Boyd
382
 
Christine Hollingshead
383
 
Joe Ferrante
384
 
Kenzie Strickland
385
 
Davis Breyer
386
 
Martin Engman
387
 
George Klisas
388
 
Maxx Kulick
389
 
VACANT
390
 
Melvin Braswell
391
 
Martha (Paige) Hillard
392
 
Brenda Horner
393
 
Steve Hartzell
394
 
Todd Lynn
395
 
Linda Loun
396
 
Tamara Ruggiero
397
 
Tyrell Stewart
398
 
Ramon Sanchez
399
 
VACANT
400
 
Charlene Gearhart
401
 
Dale Moncer
402
 
Amardeep Angroola
403
 
Kimberly Bolum
404
 
Chad Green
405
 
VACANT
406
 
Patricia Harley
407
 
Maurice O'Neal
408
 
VACANT
409
 
Susan Jordan
410
 
Cheryl Benedict
411
 
Henrietta Koenig
412
 
Mathew (Matt) Kio
413
 
Natalie Wallingford
414
 
VACANT
Future
 
 
111
 
David Beith
 
 
 
Rent Roll
 
 


--------------------------------------------------------------------------------


Unit
 
Name
 
 
 
 
 
 
 
Future
 
 
 
 
 
 
 
 
 
127
 
Kamesha Haywood
 
 
178
 
Jason Trent
 
 
204
 
Mary Vaughan
 
 
264
 
Lela Schreiber
 
 
302
 
Rawle Tucker
 
 
333
 
Alexandra Kent
 
 
334
 
Brian Frano
 
 
350
 
Ryan Harvey
 
 
366
 
David Van Duzer
 
 
389
 
Rita Atwell
 
 
408
 
Katie Gaudino
 
 
 
 
 
 
 
 
 
Market
Rent
Actual
Rent
 
 
 
 
 
Current/Notice Res.
 
 
368,706.00
 
 
 
 
 
Future
 
 
 
0.00
 
 
 
 
 
Occupied Units
 
376,400.00
 
 
 
 
 
 
Total Non Rev Units
 
2,555.00
 
Total Vacant Units
 
30,570.00
 
 
 
409,525.00
#####
Totals:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Rent Roll
 
 
 
 





--------------------------------------------------------------------------------


EXHIBIT K
(List of Contracts)






--------------------------------------------------------------------------------




Vendor Name
Service
30 Day Out
Carpet Time
Turnover carpet and vinyl replacement
Yes
Metro Grounds Maintenance
Landscape and Snow Removal
Yes
J&J Trash Inc
Trash and recycle removal
Yes
Continental Pool Inc
Pool management
Yes
Javy and Candy Cleaning
Turnover cleaning and groundskeeper
Yes
Melendez Company LLC
Turnover apartment painting
Yes
Easton Leasing
Copier
Yes
Pitney Bowes
Postage machine
Yes
Guardian Alarms
Cable revenue
Yes
 
Quarterly fitness equipment maintenance
Yes
 
Pest Control
Yes
 
Clubhouse and fire panel monitoring
Yes



**All marketing sources and advertising are under the Bozzuto umbrella contract
with a 30 day out.


--------------------------------------------------------------------------------


EXHIBIT L
GENERAL MATERIALS:
1.00
FINANCIAL INFORMATION

o
1.01


 
Operating statements for the last three (3) years
o
1.02


 
[Intentionally deleted]
o
1.03


 
Financial statements for seller, including balance sheets for the last two (2)
years
o
1.04


 
Current year's leasing and management reports
o
1.05


 
Certified rent roll (current month with lease expiration dates)
o
1.06


 
Other income and rental concessions
o
1.07


 
Current and historical property tax bills and assessments
o
1.08


 
Service agreements and maintenance contracts
o
1.09


 
Brokerage, management, and leasing contracts
o
1.10


 
List of employees with salaries, date of hire and bonus arrangements (if any)
o
1.11


 
Current insurance certificates
o
1.12


 
[Intentionally deleted]
o
1.13


 
Schedule of historical capital expenditures
o
1.14


 
[Intentionally deleted]
o
1.15


 
Tenant Leases and Tenant Files

2.00
PROPERTY/PHYSICAL INFORMATION

o
2.01


 
Site plans (with dimensions) and unit floor plans
o
2.02


 
[Intentionally deleted]
o
2.03


 
Location maps, aerial and building photographs, if any
o
2.04


 
Phase I Environmental report
o
2.05


 
[Intentionally deleted]
o
2.06


 
[Intentionally deleted]
o
2.07


 
[Intentionally deleted]
o
2.08


 
Pest control/termite report (include termite bonds if applicable)
o
2.09


 
Certificate of occupancy (for each building if issued separately)
o
2.10


 
[Intentionally deleted]
o
2.11


 
[Intentionally deleted]
o
2.12


 
Current utility bills
o
2.13


 
Licenses (business, pool and spa, etc.) and use permits
o
2.14


 
[Intentionally deleted]
o
2.15


 
[Intentionally deleted]
o
2.16


 
All Contracts

3.00
TITLE & SURVEY INFORMATION

o
3.01


 
Preliminary title report/title commitment with supporting exception documents
and legal description
o
3.02


 
Existing as-built A.L.T.A. survey
o
3.03


 
[Intentionally deleted]
o
3.04


 
[Intentionally deleted]
o
3.05


 
[Intentionally deleted]
o
3.06


 
[Intentionally deleted]


1

--------------------------------------------------------------------------------


4.00
OTHER INFORMATION

o
4.01


 
[Intentionally deleted]
o
4.02


 
Standard lease form
o
4.03


 
Itemized inventory of personal property
o
4.04


 
Leasing brochures and marketing information
o
4.05


 
Offering package
o 
4.06


 
[Intentionally deleted]
o
4.07


 
[Intentionally deleted]

DOCUMENTS REQUIRED FOR 3-14 AUDIT:
5.00
BACKGROUND QUESTIONS (Please provide written answers):

o
5.01


 
What basis of accounting is used: Cash, Accrual, GAAP? GAAP is preferred.
o
5.02


 
Have property financial statements been audited?
o
5.03


 
If audited by what firm?
o
5.04


 
Have audits been performed for the most recent full calendar year?

6.00
GENERAL

o
6.01


 
Property operating statements for the most recent full calendar year and for the
current year to date, with break out in quarterly intervals. Example: for a
property to be purchased 4/15/13,
o    need statements for quarter ended 3/31/12, 6/30/12, 9/30/12, 12/31/12,
3/31/13
o    if not included on quarterly reports, need YTD 12/31/12
o    need YTD 2013
o    post closing, will need income statement from the last full quarter prior
to closing date
o
6.02


 
Trial balance
o    for most recent full calendar year
o    as of the current date
o
6.03


 
General ledger (all activity for designated period, all general ledger accounts)
o    for most recent full calendar year
o    for the current year to date
o
6.04


 
Bank Statements
o    as of prior year end (12/31/12 for 4/15/13 acquisition)
o    2 months of current year (01/31/13 and 02/28/12)
o    most recent quarter end (3/31/13)

7.00
REVENUES

o
7.01


 
Access to the following for the most recent full calendar year (e.g. 2012) and
for the current year to date (e.g. 2013):
o    Lease files
o    Ledgers for residents occupying units
o    Detailed receivables listing for all delinquent and prepaid
o    Listing of write-offs
o    Access to support for tenant rent payments (i.e. check copies)
o    Schedule of misc. revenues (parking, vending, etc.) and related support
(agreements, copy of receipts, etc.)


2

--------------------------------------------------------------------------------


 
 
 
o    Listing of write-offs
o    Access to support for tenant rent payments (i.e. check copies)
o    Schedule of misc. revenues (parking, vending, etc.) and related support
(agreements, copy of receipts, etc.)
o
7.02


 
Rent roll reflecting beginning & ending term, rental rate & any additional
charges provided per terms of lease, for each current resident
o
7.03


 
Year end Rent Rolls for 2009, 2010, 2011, 2012

8.00
EXPENSES

o
8.01


 
Access to the following for the most recent full calendar year and for the
current year to date:
o    Invoices
o    Check copies
o    Property tax bills
o    Insurance statements
o    Management fee agreement/calculation
o    Utility bills
o    Service contracts
o
8.02


 
Check register for current year

Note: support should cover entire prior and current year - e.g. if insurance
policy is from July-June and acquisition date is 4/15/13, include policy for
July 2011-June 2012, July 2012-June 2013.
9.00
POST-CLOSING

o
9.01


 
YTD income statement for the current year (to acquisition date)
o
9.02


 
Trial balance as of the date of sale
o
9.03


 
YTD general ledger for the current year (to acquisition date)




3

--------------------------------------------------------------------------------


EXHIBIT M
[Real Estate Transfer Disclosure Statement]







4

--------------------------------------------------------------------------------


REAL ESTATE TRANSFER DISCLOSURE STATEMENT


THIS DISCLOSURE STATEMENT CONCERNS THE REAL PROPERTY LOCATED IN THE COUNTY OF
FEDERICK, STATE OF MARYLAND, DESCRIBED AS
______________________________________________________, THIS STATEMENT IS A
DISCLOSURE OF THE EXISTENCE OF THE FEDERICK COUNTY RIGHT TO FARM ORDINANCE IN
COMPLIANCE WITH FEDERICK COUNTY ORDINANCE NO. ______________ (THE FEDERICK
COUNTY RIGHT TO FARM ORDINANCE).


SELLER'S INFORMATION


THE FOLLOWING ARE REPRENTATIONS MADE BY THE SELLER AND ARE NOT THE
REPRESENTATIONS OF THE AGENT(S), IF ANY. THIS INFORMATION IS A DISCLOSURE AND IS
NOT INTENDED TO BE PART OF ANY CONTRACT BETWEEN THE BUYER AND SELLER.


FREDERICK COUNTY ALLOWS AGRICULTURAL OPERATIONS (as defined in the Federick
County Right to Farm Ordinance) WITHIN THE COUNTY. You may be subject to
inconveniences or discomforts arising from such operations, including, but not
limited to, noise, odors, fumes, dust, flies, the operation of machinery of any
kind during any 24-hour period (including aircraft), vibration, the storage and
disposal of manure, and the application by spraying or otherwise of chemical
fertilizers, soil amendments, and pesticides. Federick County has determined
that inconveniences or discomforts associated with such agricultural operations
shall not be considered to be an interference with reasonable use and enjoyment
of land, if such operations are conducted in accordance with generally accepted
agricultural management practices. Federick County has established a
reconciliation committee to assist in the resolution of disputes which might
arise between persons in this County regarding whether agricultural operations
conducted on agricultural lands are causing an interference with the reasonable
use and enjoyment of land or personnel well-being and whether those operations
are being conducted in accordance with generally accepted agricultural
practices. If you have any question concerning this policy or the reconciliation
committee, please contact the Federick County Planning Department for additional
information.




Seller:
___________________________________    Date:    _________________________________



Seller:
___________________________________    Date:    _________________________________



I/WE ACKNOWLEDGE RECEIPT OF A COPY OF THIS STATEMENT:


Buyer:
___________________________________    Date:    _________________________________



Buyer:
___________________________________    Date:    _________________________________



IF YOU DESIRE LEGAL ADVICE, CONSULT YOUR ATTORNEY.





--------------------------------------------------------------------------------


EXHIBIT N
[City of Frederick Disclosure Statement]





5

--------------------------------------------------------------------------------


THE CITY OF FEDERICK DISCLOSURE STATEMENT


The City of Federick Disclosure Statement


THIS DISCLOSURE STATEMENT CONCERNS REAL PROPERTY LOCATED WITHIN THE CITY OF
FEDERICK, STATE OF MARYLAND, AS DESCRIBED IN THE CONTRACT TO WHICH THIS
DISCLOSUREES STAEMENTS IS ATTACHED. THIS STATEMENT IS A DISCLOSURE OF THE
EXISTENCE OF THE CITY OF FEDERICK DISCLOSURE UPON SALE OF REAL PROPERTY
ORDINANCE. THIS ORDINANCE AFFORDS A BUYER THE RIGHT TO REVIEW LAND USE
DOCUMENTS, AND TO REQUEST A REVIEW PERIOD OR TO WAIVE SUCH REVIEW PERIOD. SEE
ORDINANCE FOR COMPLETE DETAILS.


THE FOLLOWING ARE REPRESENTATIONS MADE BY THE BUYER IN A CONTRACT OF SALE OR
REAL PROPERTY WITHIN THE CITY OF FEDERICK AND ARE NOT THE REPRESENTATIONS OF THE
AGENT(S), IF ANY.


BUYER ACKNOWLEDGES THAT IT IS BUYER'S RIGHT TO REVIEW THE APPROPRIATE MAPS AND
PLANS AT THE CITY OF FEDERICK DEPARTMENT OF PLANNING FOR INFORMATION ABOUT THE
FEDERICK CITY AIRPORT, HISTORIC DISTRICT DELINEATION, ANY LAND USES, PLANNED
NEIGHBORHOOD DEVELOPMENTS, ROADS, HIGHWAYS, PARKS AND OTHER PUBLIC FACILITIES
AFFECTING PROPERTY, AND ANY AMENDMENTS THERETO, THE CITY OF FEDERICK ZONING
ORDINANCE AND ANY OFFICIAL SUBMITTAL FOR DEVELOPMENT REVIEW WITH THE DEPARTMENT
OF PLANNING. BUYER FURTHER ACKNOWLEDGES THAT IT IS THE BUYER'S RESPONSIBILITY TO
DETERMINE WHETHER THE BUYER'S PROPERTY LIES WITHIN THAT AREA OF THE CITY OF
FEDERICK DESIGNATED AS THE FEDERICK HISTORIC DISTRICT AND TO COMPLY WITH ANY
STATE AND LOCAL LAWS PERTAINING AS A RESULT OF SUCH DESIGNATION.


BUYER HEREBY ACKNOWLEDGES HAVING READ AND UNDERSTOOD THE ABOVE DISCLOSURE AND
REQUESTS A PERIOD OF TIME TO REVIEW THE ABOUVE STATED DOCUMENTS AS PER THE
ATTACHED ADDENDUM:




____________________________
_____________________________

BUYER'S SIGNATURE
DATE





BUYER HEREBY ACKNOWLEDGES HAVING READ AND UNDERSTOOD THE ABOVE DISCLOSURE AND
WAIVES THE REVIEW PERIOD:




____________________________
_____________________________

BUYER'S SIGNATURE
DATE




